--------------------------------------------------------------------------------

Exhibit 10.9


EXECUTION VERSION

 

 
CONFIDENTIAL TREATMENT REQUESTED
 
CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION

 
 
 
 
REVOLVING CREDIT AGREEMENT
 
Dated as of September 27, 2011
 
Among
 
THE FINANCIAL INSTITUTIONS PARTY HERETO,
as the Lenders,
 
and
 
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Administrative Agent,
 
and
 
SUNPOWER CORPORATION,
as Borrower
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

 
Page
    ARTICLE I             Definitions    1          
SECTION 1.01.
Defined Terms 
  1          
SECTION 1.02.
Classification of Revolving Loans and Borrowings 
  18          
SECTION 1.03.
Terms Generally 
  18          
SECTION 1.04.
Effectuation of Transactions 
  18          
SECTION 1.05.
Accounting Terms; GAAP 
  19         ARTICLE II            The Credits    19          
SECTION 2.01.
Commitments 
  19          
SECTION 2.02.
Revolving Loans and Borrowings 
  19          
SECTION 2.03.
Requests for Borrowing 
  20          
SECTION 2.04.
Funding of Borrowings 
  21          
SECTION 2.05.
Type; Interest Elections 
  22          
SECTION 2.06.
Termination and Reduction of Commitments 
  23          
SECTION 2.07.
Repayment of Revolving Loans; Evidence of Debt 
  24          
SECTION 2.08.
Optional Prepayment of Revolving Loans 
  24          
SECTION 2.09.
Mandatory Prepayment of Revolving Loans 
  25          
SECTION 2.10.
Fees 
  25          
SECTION 2.11.
Interest 
  26          
SECTION 2.12.
Alternate Rate of Interest 
  27          
SECTION 2.13.
Increased Costs 
  27          
SECTION 2.14.
Break Funding Payments 
  29          
SECTION 2.15.
Taxes 
  29          
SECTION 2.16.
Payments Generally; Allocation of Proceeds; Sharing of Set-offs 
  33          
SECTION 2.17.
Mitigation Obligations; Replacement of Lenders 
  34          
SECTION 2.18.
Illegality 
  35          
SECTION 2.19.
Increase in Commitments 
  35          
SECTION 2.20.
Change in Control 
  37

 

ARTICLE III          Representations and Warranties    38          
SECTION 3.01.
Organization; Powers 
  38

 
 
 
-i-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

 
Page
   

         
SECTION 3.02.
Authorization; Enforceability 
  38          
SECTION 3.03.
Governmental Approvals; No Conflicts 
  38          
SECTION 3.04.
Financial Condition 
  38          
SECTION 3.05.
Properties 
  39          
SECTION 3.06.
Litigation 
  39          
SECTION 3.07.
Compliance with Laws and Agreements; Licenses and Permits 
  39          
SECTION 3.08.
Investment Company Status 
  39          
SECTION 3.09.
Taxes 
  39          
SECTION 3.10.
ERISA 
  39          
SECTION 3.11.
Material Agreements 
  40          
SECTION 3.12.
Federal Reserve Regulations 
  40          
SECTION 3.13.
USA PATRIOT Act and Other Regulations 
  40          
SECTION 3.14.
Joint Ventures 
  40          
SECTION 3.15.
Disclosure 
  40         ARTICLE IV          Conditions    40          
SECTION 4.01.
All Credit Events 
  40          
SECTION 4.02.
Closing Date 
  41         ARTICLE V           Affirmative Covenants    42          
SECTION 5.01.
Financial Statements and Other Information 
  42          
SECTION 5.02.
Financial Covenant 
  43          
SECTION 5.03.
Existence; Conduct of Business 
  43          
SECTION 5.04.
Maintenance of Properties 
  44          
SECTION 5.05.
Compliance with Laws 
  44          
SECTION 5.06.
Use of Proceeds 
  44          
SECTION 5.07.
Insurance 
  44          
SECTION 5.08.
Retirement of Existing Facilities 
  44          
SECTION 5.09.
Books and Records 
  44          
SECTION 5.10.
Inspection Rights 
  44          
SECTION 5.11.
Payment of Taxes, Etc. 
  45

 
-ii-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

 
Page
   

 

 
SECTION 5.12.
Minimum Consolidated Liquidity 
  45

 

ARTICLE VI          Limitation on Liens    45         ARTICLE VII         Events
of Default    45         ARTICLE VIII       The Agent    49         ARTICLE
IX          Miscellaneous    51          
SECTION 9.01.
Notices 
  51          
SECTION 9.02.
Waivers; Amendments 
  52          
SECTION 9.03.
Expenses; Indemnity; Damage Waiver 
  55          
SECTION 9.04.
Successors and Assigns 
  56          
SECTION 9.05.
Survival 
  60          
SECTION 9.06.
Counterparts; Integration; Effectiveness 
  61          
SECTION 9.07.
Severability 
  61          
SECTION 9.08.
Right of Setoff 
  61          
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process; Waiver of Jury
Trial 
  61          
SECTION 9.10.
Headings 
  63          
SECTION 9.11.
Confidentiality 
  63          
SECTION 9.12.
Several Obligations; Nonreliance; Violation of Law 
  63          
SECTION 9.13.
USA PATRIOT Act 
  64          
SECTION 9.14.
Interest Rate Limitation 
  64

 

SCHEDULES:   Schedule 1  Commitment Schedule Schedule 2   Permitted Encumbrances
Schedule 3  Subsidiaries     EXHIBITS:   Exhibit A  Form of Administrative
Questionnaire Exhibit B Form of Assignment and Assumption Exhibit C Form of
Financial Officer’s Certificate Exhibit D  Form of Closing Date Certificate
Exhibit E  Form of Borrowing Request Exhibit F  Form of Promissory Note Exhibit
G  Form of Opinion of Counsel to the Borrower Exhibit H Form of Comfort Letter

                                       
 
-iii-

--------------------------------------------------------------------------------

 
 
REVOLVING CREDIT AGREEMENT
 
This REVOLVING CREDIT AGREEMENT (this “Agreement”) dated as of September 27,
2011 is made by and among SunPower Corporation, a Delaware corporation (the
“Borrower”), the financial institutions parties hereto from time to time (the
“Lenders”), and Crédit Agricole Corporate and Investment Bank, as Administrative
Agent (the “Agent”).
 
The Borrower has requested the Lenders to extend credit in the form of Revolving
Loans at any time and from time to time prior to the Revolving Credit Maturity
Date in an initial aggregate principal amount at any time outstanding not in
excess of $275,000,000.  The proceeds of the Revolving Loans are to be used for
general corporate purposes.
 
The Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions set forth herein.  Accordingly, the parties hereto
agree as follows:
 
ARTICLE I

 
Definitions
 
SECTION 1.01.         Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Adjusted LIBO Rate” means, for any Interest Period, the rate per annum equal
to the rate obtained by dividing (i) the LIBO Rate for such Interest Period by
(ii) a percentage equal to 1 minus the stated maximum rate (stated as a decimal)
of all reserves, if any, required to be maintained against “Eurocurrency
liabilities” as specified in Regulation D (including any marginal, emergency,
special or supplemental reserves).
 
“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit A, or such other form as may be supplied from time to time by the
Agent.
 
“Affiliate” means, with respect to any specified Person, any other Person who
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person. The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.
 
 
1

--------------------------------------------------------------------------------

 
 
“Agent” has the meaning assigned to such term in the preamble to this Agreement.
 
“Agent Fee Letter” means that certain Fee Letter dated September 26, 2011 by and
between the Borrower and the Agent.
 
“Agent Fees” has the meaning assigned to such term in Section 2.10(b).
 
“Aggregate Revolving Credit Exposure” means the aggregate amount of the Lenders’
Revolving Credit Exposures.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%, and (c) the LIBO Rate for a period of
one month commencing on such day (which rate shall in no event be less than
zero) plus 1%.  If the Agent shall have reasonably determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Agent to obtain sufficient quotations in accordance
with the terms of the definition of Federal Funds Effective Rate, the Alternate
Base Rate shall be determined without regard to clause (b) of the preceding
sentence until the circumstances giving rise to such inability no longer
exist.  Any change in the Alternate Base Rate due to a change in the Prime Rate
or the Federal Funds Effective Rate shall be effective from and including the
effective date of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.
 
“Applicable Percentage” means, with respect to any Lender, a percentage equal to
a fraction the numerator of which is the aggregate outstanding principal amount
of the Loans (or, if no Loans are then outstanding, the Revolving Credit
Commitment) of such Lender and the denominator of which is the aggregate
outstanding principal amount of the Loans (or, if no Loans are then outstanding,
the Total Revolving Credit Commitment) of all Lenders.
 
“Applicable Rate” means, for any day, (a) with respect to any LIBO Rate Loan,
1.50%, (b) with respect to any ABR Loan, 0.50%, and (c) with respect to the
Commitment Fees, 0.25%.
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Agent, in the form of Exhibit B or any
other form approved by the Agent.
 
 
2

--------------------------------------------------------------------------------

 
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation, (b) with respect to a partnership, the board of
directors of the general partner of the partnership and (c) with respect to any
other Person, the board or committee of such Person serving a similar function.
 
“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.
 
“Borrowing” means any Loans of the same Class and Type made, converted or
continued on the same date and, in the case of LIBO Rate Loans, as to which a
single Interest Period is in effect.
 
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 and substantially in the form attached hereto as
Exhibit E, or such other form as shall be approved by the Agent.
 
“Business Day” means a day of the year other than (a) Saturdays, (b) Sundays or
(c) any day on which banks are required or authorized by law to close in either
or both of New York or Paris, France; provided that, when used in connection
with a LIBO Rate Loan, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in dollar deposits in the London interbank
market.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Change in Control” means Total S.A. shall fail to directly or indirectly
beneficially own or control at least 40% of the voting power represented by the
issued and outstanding Equity Interests of the Borrower and no Person (other
than Total S.A. or any Total S.A. controlled entity) shall beneficially own or
control such voting power in an amount exceeding that of Total S.A.
 
“Change in Control Amendment” means a Change in Control Amendment implementing
the adoption of a Substitute Basis.
 
“Change in Control Amendment Date” has the meaning assigned to such term in
Section 2.20(b).
 
“Change in Law” means (a) the adoption of any treaty, international agreement,
law, rule, or regulation after the date of this Agreement, (b) any change in any
treaty, international agreement, law, rule, or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or
 
 
3

--------------------------------------------------------------------------------

 
 
(c) compliance by the Agent or any Lender (or, for purposes of Section 2.13(b),
by any lending office of such Lender or by the corporation controlling such
Lender, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority (provided that compliance with
such request, guideline or directive is in accord with the general practice of
Persons to whom such request, guideline or directive is intended to apply) made
or issued after the date of this Agreement; provided, however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith or in
implementation thereof and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case referred to in clause (i) or (ii) be deemed to be a
“Change in Law”, regardless of the date enacted, adopted or issued.
 
“Class,” when used in reference to any Loan or Borrowing hereunder, refers to
whether such Loan is, or the Loans comprising such Borrowing are, a Revolving
Loan or an Other Revolving Loan.
 
“Closing Date” means the date on which the conditions specified in Section 4.02
are satisfied (or waived in accordance with Section 9.02).
 
“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit D.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any references to any Code section shall include references to the Treasury
Regulations promulgated thereunder.
 
“Commitment Fee” has the meaning assigned to such term in Section 2.10(a).
 
“Commitment Schedule” means the Schedule attached hereto as Schedule 1 and
identified as such.
 
“Credit Event” has the meaning assigned to such term in Section 4.01.
 
“Defaulting Lender” means any Lender that (a) defaults in its obligation to
extend credit required to be extended by it hereunder, (b) has notified the
Agent or the Borrower in writing that it does not intend to satisfy any such
obligations or has made a public statement with respect to any such obligations
hereunder or generally with respect to all agreements in which it commits to
extend credit or (c) has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, custodian,
administrator, assignee for the benefit of creditors or similar Person charged
with the reorganization or liquidation of its business, appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a direct or indirect
parent company that has
 
 
4

--------------------------------------------------------------------------------

 
 
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, custodian, administrator, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business, appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that if a Lender would be a “Defaulting
Lender” solely by reason of events relating to a direct or indirect parent
company of such Lender or solely because a Governmental Authority holds or
acquires Equity Interests in such Lender or has been appointed as receiver,
conservator, trustee or custodian for such Lender or its direct or indirect
parent company, such Lender shall not be a “Defaulting Lender” if and for so
long as such Lender confirms in writing, upon request by the Agent, that it will
continue to comply with its obligations to make Loans required to be made by it
hereunder.
 
“Dollars” or “$” refers to lawful money of the United States of America.
 
“EBITDA” means, for any period, the total of the following calculated for the
Borrower and its Subsidiaries on a consolidated basis and without duplication,
with each component thereof determined in accordance with GAAP consistently
applied by the Borrower for such period (except as otherwise required by
GAAP):  (a) consolidated net income; plus (b) any deduction for (or less any
gain from) income or franchise taxes included in determining such consolidated
net income; plus (c) interest expense deducted in determining such consolidated
net income; plus (d) amortization and depreciation expense deducted in
determining such consolidated net income; plus (e) any non-recurring charges and
any non-cash charges resulting from application of GAAP insofar as GAAP requires
a charge against earnings for the impairment of goodwill and other acquisition
related charges to the extent deducted in determining such consolidated net
income and not added back pursuant to another clause of this definition; plus
(f) any non-cash expenses that arose in connection with the grant of equity or
equity-based awards to officers, directors, employees and consultants of the
Borrower and its Subsidiaries and were deducted in determining such consolidated
net income; plus (g) non-cash restructuring charges; plus (h) non-cash charges
related to negative mark-to-market valuation adjustments as may be required by
GAAP from time to time; plus (i) non-cash charges arising from changes in GAAP
occurring after the date hereof; less (j)(x) non-cash adjustments related to
positive mark-to-market valuation adjustments as may be required by GAAP from
time to time and (y) any non-recurring or extraordinary gains; less (k) other
quarterly cash and non-cash adjustments that are deemed by the Controller and
Chief Financial Officer of the Borrower not to be part of the normal course of
business and not necessary to reflect the regular, ongoing operations of the
Borrower and its Subsidiaries.  As used in this definition, “non-cash charge”
shall mean a charge in respect of which no cash is paid during the applicable
period (whether or not cash is paid with respect to such charge in a subsequent
period).
 
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, or (c) an
Approved Fund; provided that neither the Borrower nor any Affiliate thereof
shall qualify as an Eligible Assignee.
 
 
5

--------------------------------------------------------------------------------

 
 
“Equity Interests” means shares of capital stock, general or limited partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust, or other equity ownership interests in a Person, and any
warrants, options, or other rights entitling the holder thereof to purchase or
acquire any such equity interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations promulgated thereunder, as amended from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with the Borrower within the meaning of Section 4001 of
ERISA, or that, together with the Borrower, is treated as a single employer
under Section 414(b), or (c), (m) or (o) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) a failure by any Plan
to meet the minimum funding standards within the meaning of Section 412 of the
Code or Section 302 of ERISA, in each case, whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice of an intent to terminate any Plan or Plans or to
appoint a trustee to administer any Plan; (f) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by
the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is insolvent or in reorganization, within the meaning of
Title IV of ERISA, (h) a determination that any Plan or Multiemployer Plan is,
or is expected to be, in at-risk status (within the meaning of Title IV of
ERISA), or (i) the filing of a notice of intent to terminate or the termination
of any Plan under Section 4041(c) of ERISA.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.
 
“Excluded Taxes” means, with respect to the Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (a) income or franchise Taxes imposed on (or measured by)
its net income by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable
 
 
6

--------------------------------------------------------------------------------

 
 
lending office is located, (b) any branch profits Taxes imposed by the United
States of America or any similar tax imposed by any other jurisdiction in which
such recipient is located, (c) in the case of a Lender, any U.S. Federal
withholding Taxes attributable to such Lender’s failure to comply with Section
2.15(f), (d) except in the case of an assignee pursuant to a request by the
Borrower under Section 2.17(b), any U.S. Federal withholding Tax that is imposed
on amounts payable to such recipient at the time such recipient becomes a party
to this Agreement (or designates a new lending office), except to the extent
that such recipient (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Tax pursuant to
Section 2.15(a) and (e) any U.S. Federal withholding Taxes imposed by FATCA.
 
“Existing Facilities” means (a) the Credit Agreement dated October 29, 2010, as
amended, by and among the Borrower, SunPower Corporation, Systems, SunPower
North America, LLC, Union Bank, N.A., as administrative agent, and the lenders
party thereto, and (b) the Revolving Credit Agreement dated as of November 23,
2010, as amended, among the Borrower, SunPower Corporation Malta Holdings
Limited and Société Générale, Milan Branch.
 
“Exiting Lender” means a Lender who declines to participate in making Revolving
Loans available on a Substitute Basis.
 
“fair market value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction. Fair market value
shall be determined by the Board of Directors of the Borrower acting reasonably
and in good faith.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any regulations or official
interpretations thereof.
 
“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day that is a
Business Day, the average (rounded upwards, if necessary, to the next 1/100 of
1%) of the quotations for such day for such transactions received by the Agent
from three federal funds brokers of recognized standing selected by the
Borrower.
 
“Fee Letter” means (i) that certain Fee Letter dated September 26, 2011 by and
among the Borrower and the Agent and (ii) the Agent Fee Letter.
 
 
7

--------------------------------------------------------------------------------

 
 
“Fees” means the Commitment Fees and the Agent Fees.
 
“Financial Indebtedness” of the Borrower and any of its Subsidiaries shall mean,
without duplication, all Indebtedness of such Person other than (i) all
obligations to pay the deferred purchase price of property or services, (ii) all
obligations created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person, (iii)
Indebtedness in connection with the factoring of the accounts receivable of the
Borrower or any Subsidiary in respect of rebates from U.S. Governmental
Authorities pursuant to the Tech Credit Agreement in the ordinary course of
business, (iv) intercompany liabilities (but including liabilities to a
non-Subsidiary Affiliate) maturing within 365 days of the incurrence thereof,
(v) non-recourse indebtedness, and (vi) all guaranty obligations with respect to
the types of Indebtedness listed in clauses (i) through (v) above.
 
“Financial Officer” means the chief financial officer, treasurer or controller
of the Borrower.
 
“Foreign Lender” means a Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.
 
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
of the United States of America, (a) except as otherwise expressly provided in
this Agreement, as in effect as of the Closing Date, (b) with respect to all
financial statements and reports required to be delivered under the Loan
Documents, as in effect from time to time, and (c) solely with respect to
computations of the financial covenant contained in Section 5.02, subject to the
proviso in Section 1.05.
 
“Governmental Authority” means any supra-national body, the government of the
United States of America, any other nation or any political subdivision of any
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
 
“Historical Financial Statements” has the meaning assigned to such term in
Section 3.04.
 
“Incremental Lender” means (i) each Lender with an Incremental Revolving Credit
Commitment or an outstanding Incremental Revolving Loan and (ii) each Lender
with an Other Revolving Credit Commitment or an outstanding Other Revolving
Loan.
 
“Incremental Revolving Credit Amount” means, at any time, the excess, if any, of
(a) $50,000,000 over (b) the aggregate amount of all Incremental Revolving
 
 
8

--------------------------------------------------------------------------------

 
 
Credit Commitments and Other Revolving Credit Commitments established prior to
such time pursuant to Section 2.19.
 
“Incremental Revolving Credit Assumption Agreement” means an Incremental
Revolving Credit Assumption Agreement in form and substance reasonably
satisfactory to the Agent, among the Borrower, the Agent and one or more
Incremental Lenders.
 
“Incremental Revolving Credit Borrowing” means a Borrowing comprised of
Incremental Revolving Loans.
 
“Incremental Revolving Credit Commitment” means the commitment of any Lender,
established pursuant to Section 2.19, to make Incremental Revolving Loans to the
Borrower.
 
“Incremental Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate principal amount at such time of all outstanding Incremental
Revolving Loans of such Lender.
 
“Incremental Revolving Loans” means Revolving Loans made by one or more Lenders
to the Borrower pursuant to Section 2.01(b).
 
“Indebtedness” shall mean and include the aggregate amount of, without
duplication (i) all obligations for borrowed money, (ii) all obligations
evidenced by bonds, debentures, notes or other similar instruments, (iii) all
obligations to pay the deferred purchase price of property or services (other
than accounts payable and accrued expenses incurred in the ordinary course of
business determined in accordance with GAAP), (iv) all obligations with respect
to capital leases, (v) all obligations created or arising under any conditional
sale or other title retention agreement with respect to property acquired by
such Person, (vi) all non-contingent reimbursement and other payment obligations
in respect of letters of credit and similar surety instruments (including
construction performance bonds), and (vii) all guaranty obligations with respect
to the types of Indebtedness listed in clauses (i) through (vi) above.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Information” has the meaning set forth in Section 9.11.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.
 
“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and the Revolving
Credit Maturity Date (or, in the case of any Other Revolving Loan, the final
maturity date thereof as specified in the applicable Incremental Revolving
Credit Assumption Agreement) and (b) with respect to any LIBO Rate Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a LIBO Rate Borrowing with an Interest Period of
more than three months’ duration, each
 
 
9

--------------------------------------------------------------------------------

 
 
day prior to the last day of such Interest Period that occurs at intervals of
three months’ duration after the first day of such Interest Period (or if such
day is not a Business Day, the next succeeding Business Day).
 
“Interest Period” means with respect to any LIBO Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, to the extent agreed to by each relevant Lender, nine or twelve months)
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.  For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
 
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.
 
“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.
 
“LIBO Rate” means, with respect to any Interest Period, the rate which is quoted
for that Interest Period on the relevant page on Bloomberg L.P.’s (the
“Service”) Page BBAM1/(Official BBA USD Dollar Libor Fixings) (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service) at or about 11.00 a.m. (London time) on the date that is two
Business Days prior to the commencement of such Interest Period as being the
interest rate offered in the London Interbank Market for deposits in the
relevant currency for the same period as the relevant Interest Period (or, if
the periods are not the same, such rate determined by the Agent by reference to
the rates offered for the next longest period to the Interest Period, if any);
provided that, to the extent that an interest rate is not ascertainable pursuant
to the foregoing provisions of this definition, the “LIBO Rate” shall be the
interest rate per annum reasonably determined by the Agent to be the average of
the rates per annum at which deposits in the relevant currency are offered for
such relevant Interest Period by the Reference Banks at approximately 11:00 a.m.
(London time) on the date that is two Business Days prior to the beginning of
such Interest Period.  If the LIBO Rate (as determined pursuant to the foregoing
provisions of this definition) for any Interest Period is below zero, then the
LIBO Rate for such Interest Period shall be deemed to be zero.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien
(statutory or other), pledge, hypothecation, collateral assignment, encumbrance,
 
 
10

--------------------------------------------------------------------------------

 
 
deposit arrangement, charge or security interest in, on or of such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset, and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
“Loan Documents” means this Agreement, each Fee Letter and any promissory notes
issued pursuant to this Agreement.  Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto.
 
“Margin Stock” has the meaning assigned to such term in Regulation U.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition, operations or properties of the Borrower and its
Subsidiaries, taken as a whole, (b) the validity or enforceability of any of the
Loan Documents, or (c) the ability of the Borrower to perform its obligations
under the Loan Documents.
 
“Material Indebtedness” means Indebtedness (other than the Revolving Loans) for
borrowed money (including notes, bonds and other similar instruments) and
reimbursement obligations in respect of drawn letters of credit of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
outstanding exceeding $50,000,000.
 
"Material Subsidiary" means each Subsidiary now existing or hereafter acquired
or formed by the Borrower which, on a consolidated basis for such Subsidiary and
its Subsidiaries, (i) for the most recently completed fiscal year accounted for
10.0% or more of the consolidated revenues of the Borrower and its Subsidiaries
or (ii) as at the end of such fiscal year, was the owner of assets with a book
value equal to or greater than 10.0% of the book value of the consolidated
assets of the Borrower and its Subsidiaries.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) or
4001(a)(3) of ERISA then, or at any time during the previous five years
maintained for, or contributed to (or for which there was an obligation to
contribute) on behalf of, employees of the Borrower or any ERISA Affiliate.
 
“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).
 
“obligations” means, for purposes of the definition of the term “Indebtedness”,
all obligations for principal, premium, interest, penalties, fees,
indemnifications, reimbursements, damages and other liabilities payable under
the documentation governing any Indebtedness.
 
 
11

--------------------------------------------------------------------------------

 
 
“Obligations” means all obligations, liabilities, and Indebtedness of every
nature of the Borrower from time to time owing to the Agent or any Lender, under
or in connection with this Agreement or any other Loan Document, in each case
whether primary, secondary, direct, indirect, contingent, fixed or otherwise,
including interest accruing at the rate provided in the applicable Loan Document
on or after the commencement of any bankruptcy or insolvency proceeding, whether
or not allowed or allowable.
 
“Officer” means the Chairman of the Board, the Chief Executive Officer, the
Chief Financial Officer, the President, any Executive Vice President, Senior
Vice President or Vice President, the Treasurer or the Secretary of the
Borrower.
 
“Other Revolving Credit Commitment” means the commitment of any Lender,
established pursuant to Section 2.19, to make Other Revolving Loans to the
Borrower.
 
“Other Revolving Loans” has the meaning assigned to such term in
Section 2.19(a).
 
“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
 
“Participant” has the meaning assigned to such term in Section 9.04(c).
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Encumbrances” means:
 
(a)           Liens imposed by law for taxes that are not yet due or are being
contested in good faith;
 
(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than thirty (30) days or
are being contested in good faith;
 
(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance, and other social
security laws or regulations;
 
(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance and return
of money bonds, bids, leases, government contracts, trade contracts, and other
obligations of a like nature (including letters of credit in lieu of any such
bonds or to support the issuance thereof), including those incurred pursuant to
any law primarily concerning the environment,
 
 
12

--------------------------------------------------------------------------------

 
 
preservation or reclamation of natural resources, the management, release or
threatened release of any hazardous material or to health and safety matters, in
each case in the ordinary course of business as conducted from time to time;
 
(e)           judgment liens in respect of judgments that do not constitute an
Event of Default;
 
(f)           easements, zoning restrictions, rights-of-way, and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary;
 
(g)           Liens on property or assets of the Borrower or any Subsidiary
existing on the Closing Date granted pursuant to agreements existing on the
Closing Date and listed on Schedule 2; provided that such Liens shall secure
only those obligations that they secure on the Closing Date and any obligations
arising under such agreements after the Closing Date (and permitted extensions,
renewals, and refinancings thereof to the extent that the amount of such
obligations secured by such Liens is not increased, except in accordance with
the then current terms of such agreements);
 
(h)           purchase money security interests in equipment or other property
or improvements thereto hereafter acquired (or, in the case of improvements,
constructed) by the Borrower or any Subsidiary (including the interests of
vendors and lessors under conditional sale and title retention agreements and
similar arrangements for the sale of goods entered into by the Borrower or any
Subsidiary in the ordinary course of business as conducted from time to time);
 
(i)           Liens arising out of Capital Lease Obligations, so long as such
Liens attach only to the property being leased in such transaction and any
accessions thereto or proceeds thereof and related property;
 
(j)           any interest or title of a lessor under any leases or subleases
entered into by the Borrower or any Subsidiary in the ordinary course of
business as conducted from time to time;
 
(k)           Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance or incurrence of Indebtedness, (ii) relating to pooled deposit or
sweep accounts of the Borrower or any Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower or any Subsidiary or (iii) relating to purchase orders and other
agreements entered into with customers of the Borrower or any Subsidiary in the
ordinary course of business;
 
(l)           Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights;
 
 
13

--------------------------------------------------------------------------------

 
 
(m)           licenses of intellectual property granted in the ordinary course
of business;
 
(n)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
 
(o)           Liens solely on any cash earnest money deposits made by the
Borrower or any Subsidiary in connection with any letter of intent or purchase
agreement permitted hereunder;
 
(p)           the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;
 
(q)           Liens arising from precautionary UCC financing statements
regarding operating leases;
 
(r)           Liens on Equity Interests in Joint Ventures held by the Borrower
or a Subsidiary securing obligations of such Joint Venture;
 
(s)           Liens on securities that are the subject of fully collateralized
repurchase agreements with a term of not more than 30 days for direct
obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America, Japan or the
European Union (or by any agency of any thereof to the extent such obligations
are backed by the full faith and credit of such jurisdiction), in each case
maturing within one year from the date of acquisition thereof, and entered into
with any commercial bank organized under the laws of the United States of
America or any State thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;
 
(t)           Liens in favor of customers or suppliers of the Borrower or any
Subsidiary on equipment, supplies and inventory purchased with the proceeds of
advances made by such customers or suppliers under or securing obligations in
connection with supply agreements;
 
(u)           Liens that arise by operation of law for amounts not yet due;
 
(v)           existing and future Liens related to or arising from the sale,
transfer, or other disposition of rights to solar power rebates in the ordinary
course of business as conducted from time to time;
 
(w)           existing and future Liens in favor of the Borrower’s bonding
company covering materials, contracts, receivables, and other assets which are
related to, or arise out of, contracts which are bonded by that bonding company
in the ordinary course of the Borrower’s business as conducted from time to
time;
 
 
14

--------------------------------------------------------------------------------

 
 
(x)           Liens on Equity Interests in and assets of project finance
Subsidiaries of the Borrower or Subsidiaries of the Borrower to secure project
finance related Indebtedness;
 
(y)           customary Liens on securities accounts of the Borrower in favor of
the securities broker with whom such accounts are maintained, provided that (i)
such Liens arise in the ordinary course of business of the Borrower, as
applicable, and such broker pursuant to such broker’s standard form of brokerage
agreement; (ii) such securities accounts are not subject to restrictions against
access by the Borrower; (iii) such Liens secure only the payment of standard
fees for brokerage services charged by, but not financing made available by,
such broker and such Liens do not secure Indebtedness for borrowed money; and
(iv) such Liens are not intended by the Borrower to provide collateral to such
broker;
 
(z)           cash collateral securing reimbursement obligations with respect to
letters of credit issued to secure liabilities of the Borrower or any Subsidiary
incurred in the ordinary course of business; and
 
(aa)           other Liens so long as the outstanding principal amount of the
obligations secured by such Liens does not exceed (in the aggregate) $10,000,000
at any one time.
 
“Person” means an individual, partnership, corporation, association, limited
liability company, unincorporated organization, trust or Joint Venture, or a
governmental agency or political subdivision thereof.
 
“Plan” means any “employee pension benefit plan” as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan) subject to the provisions of Title IV of
ERISA or Section 412 of the Code or Section 302 of ERISA then, or at any time
during the past five years, sponsored, maintained or contributed to (or to which
there is or was an obligation to contribute) on behalf of employees of the
Borrower or any ERISA Affiliate.
 
“Prime Rate” means the rate of interest per annum determined from time to time
by the Agent as its prime rate in effect at its principal office in New York
City and notified to the Borrower.
 
“Reference Banks” means Deutsche Bank AG, The Bank of Tokyo – Mitsubishi UFJ,
Ltd., and JPMorgan Chase Bank, N.A. or such other leading banks as may be
appointed by the Agent and approved by the Borrower.
 
“Register” has the meaning assigned to such term in Section 9.04.
 
“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.
 
 
15

--------------------------------------------------------------------------------

 
 
“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.
 
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.
 
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, trustees, employees, agents
and advisors of such Person and such Person’s Affiliates.
 
“Required Class Lenders” means at any time, in respect of any Class, Lenders
that have Loans outstanding and unused Revolving Credit Commitments of such
Class representing more than 50% of the sum of all Loans outstanding and unused
Revolving Credit Commitments of such Class; provided that the Loans and unused
Revolving Credit Commitments of any Defaulting Lender or Exiting Lender shall be
disregarded in the determination of the Required Class Lenders at any time.
 
“Required Lenders” means at any time, Lenders that have Revolving Loans and
unused Revolving Credit Commitments representing more than 50% of the sum of all
Revolving Loans outstanding and unused Revolving Credit Commitments; provided
that the Revolving Loans and unused Revolving Credit Commitments of any
Defaulting Lender shall be disregarded in the determination of the Required
Lenders at any time.
 
“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
 
“Review Period” has the meaning assigned to such term in Section 2.20(b).
 
“Revolving Credit Borrowing” means a Borrowing comprised of Revolving Loans.
 
“Revolving Credit Commitment” means, with respect to each Lender, (a) the
commitment of such Lender to make Revolving Loans hereunder as set forth in the
Commitment Schedule or in the most recent Assignment and Assumption executed by
such Lender, as applicable, as the same may be (i) reduced from time to time
pursuant to Section 2.06 and (ii) reduced or increased from time to time
pursuant to assignments by
 
 
16

--------------------------------------------------------------------------------

 
 
or to such Lender pursuant to Section 9.04 and (b) any Incremental Revolving
Credit Commitment of such Lender.
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender.
 
“Revolving Credit Maturity Date” means September 27, 2013.
 
“Revolving Loans” means the revolving loans made by the Lenders to the Borrower
pursuant to clause (a) of Section 2.01.  Unless the context shall otherwise
require, the term “Revolving Loans” shall include Incremental Revolving Loans.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its functions.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“subsidiary” with respect to any Person, means:
 
(i)           any corporation of which the outstanding Equity Interests having
at least a majority of the votes entitled to be cast in the election of
directors under ordinary circumstances shall at the time be owned, directly or
indirectly by such Person; or
 
(ii)           any other Person of which at least a majority of the voting
interest under ordinary circumstances is at the time, directly or indirectly,
owned by such Person.
 
“Subsidiary” means, unless the context otherwise requires, a Subsidiary of the
Borrower.
 
“Substitute Basis” has the meaning set forth in Section 2.20(a).
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, similar charges or withholdings imposed by any Governmental
Authority.
 
“Tech Credit Agreement” means that certain First Amended and Restated Purchase
Agreement, dated November 1, 2010, between SunPower North America LLC and
Technology Credit Corporation, as amended on January 25, 2011 and April 18,
2011.
 
“Total Revolving Credit Commitment” means, at any time, the aggregate amount of
Revolving Credit Commitments, as in effect at such time.  The initial Total
Revolving Credit Commitment as of the Closing Date is $275,000,000.
 
“Transactions” means, collectively, the execution, delivery and performance by
the Borrower of the Loan Documents, the making of the Borrowings hereunder, and
the use of proceeds thereof in accordance with the terms hereof.
 
 
17

--------------------------------------------------------------------------------

 
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.
 
“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
from time to time.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
“Withholding Agent” means the Borrower or the Agent.
 
SECTION 1.02.         Classification of Revolving Loans and Borrowings.  For
purposes of this Agreement, Loans may be classified and referred to by Type
(e.g., a “LIBO Rate Loan”).  Borrowings may also be classified and referred to
by Type (e.g., a “LIBO Rate Borrowing”).
 
SECTION 1.03.         Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  Unless
otherwise specifically indicated, the term “consolidated” with respect to any
Person refers to such Person consolidated with its Subsidiaries.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
SECTION 1.04.         Effectuation of Transactions.  Each of the representations
and warranties of the Borrower contained in this Agreement (and all
 
 
18

--------------------------------------------------------------------------------

 
 
corresponding definitions) are made after giving effect to the Transactions,
unless the context otherwise requires.
 
SECTION 1.05.         Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP or, if not defined in GAAP (as determined by
the Borrower in good faith) as determined by the Borrower in good faith, as in
effect from time to time; provided that, to the extent set forth in clause (c)
of the definition of “GAAP”, if the Borrower notifies the Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Agent notifies the
Borrower that the Required Lenders request an amendment to any provision thereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. The Borrower hereby
agrees that any election pursuant to FASB Statement No. 159 (The Fair Value
Option for Financial Assets and Financial Liabilities) shall be disregarded for
purposes of Section 5.02 and Section 5.12.
 
ARTICLE II

 
The Credits
 
SECTION 2.01.         Commitments.  (a)  Subject to the terms and conditions set
forth herein, each Lender agrees, severally and not jointly, to make Revolving
Loans to the Borrower, at any time and from time to time after the Closing Date,
and until the earlier of the Revolving Credit Maturity Date and the termination
of the Revolving Credit Commitment of such Lender in accordance with the terms
hereof, in an aggregate principal amount at any time outstanding that will not
result in such Lender’s Revolving Credit Exposure exceeding such Lender’s
Revolving Credit Commitment.  Within the limits set forth in the preceding
sentence and subject to the terms, conditions and limitations set forth herein,
the Borrower may borrow, pay or prepay and reborrow Revolving Loans.
 
(b)           Each Lender having an Incremental Revolving Credit Commitment
hereby agrees, severally and not jointly, on the terms and subject to the
conditions set forth herein and in the applicable Incremental Revolving Credit
Assumption Agreement, to make Incremental Revolving Loans to the Borrower, in an
aggregate principal amount at any time outstanding that will not result in such
Lender’s Incremental Revolving Credit Exposure exceeding such Lender’s
Incremental Revolving Credit Commitment.  Within the limits set forth in the
preceding sentence and subject to the terms, conditions and limitations set
forth herein, the Borrower may borrow, pay or prepay and reborrow Incremental
Revolving Loans.
 
SECTION 2.02.         Revolving Loans and Borrowings.  (a)  Each Revolving Loan
shall be made as part of a Borrowing consisting of Revolving Loans of the same
 
 
19

--------------------------------------------------------------------------------

 
 
Type made by the Lenders ratably in accordance with their applicable Revolving
Credit Commitments.  The failure of any Lender to make any Revolving Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Revolving Credit Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Revolving Loans as required.  The Revolving Loans comprising any Borrowing
shall be in an aggregate principal amount that is (i) in an integral multiple of
$1,000,000 and not less than $1,000,000 or (ii) equal to the remaining available
balance of the applicable Revolving Credit Commitments.
 
(b)           Subject to Section 2.12, each Borrowing shall be comprised
entirely of ABR Loans or LIBO Rate Loans as the Borrower may request in
accordance herewith.  Each Lender at its option may make any LIBO Rate Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that (i) any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement, and (ii) in exercising such option, such Lender shall use
reasonable efforts to minimize any increase in the Adjusted LIBO Rate or
increased costs to the Borrower resulting therefrom (which obligation of such
Lender shall not require it to take, or refrain from taking, actions that it
determines would result in increased costs for which it will not be compensated
hereunder or that it otherwise determines would be disadvantageous to it and in
the event of such request for costs for which compensation is provided under
this Agreement, the provisions of Section 2.13 shall apply).
 
(c)           At the commencement of each Interest Period for any LIBO Rate
Borrowing, such Borrowing shall comprise an aggregate principal amount that is
an integral multiple of $1,000,000 and not less than $1,000,000.  Each ABR
Borrowing when made shall be in a minimum principal amount of $1,000,000;
provided that an ABR Borrowing may be maintained in a lesser amount equal to the
difference between the aggregate principal amount of all other Borrowings and
the total amount of Loans at such time outstanding.  Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of ten different Interest Periods in effect for LIBO
Rate Borrowings at any time outstanding.
 
(d)           Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Revolving Credit Borrowing if the Interest Period requested with respect
thereto would end after the Revolving Credit Maturity Date.
 
SECTION 2.03.         Requests for Borrowing.  (a)  In order to request a
Revolving Credit Borrowing, the Borrower shall notify the Agent of such request
either in writing by delivery of a Borrowing Request (by hand, electronic mail,
or facsimile) signed by the Borrower or by telephone (to be confirmed promptly
by hand delivery, electronic mail, or facsimile of written notice) not later
than 11:00 a.m., New York City time, (A) in the case of a LIBO Rate Borrowing,
three (3) Business Days before a proposed Revolving Credit Borrowing (or such
later time on such Business Day as shall be acceptable to the Agent) and (B) in
the case of an ABR Borrowing, one (1) Business Day before a proposed Revolving
Credit Borrowing (or such later time as shall be
 
 
20

--------------------------------------------------------------------------------

 
 
acceptable to the Agent and each Lender).  Each such telephonic and written
Borrowing Request shall be irrevocable and shall specify the following
information in compliance with Section 2.01:
 
(i)             the aggregate amount of the requested Revolving Credit
Borrowing;
 
(ii)            the date of the Revolving Credit Borrowing, which shall be a
Business Day;
 
(iii)           whether the Revolving Credit Borrowing then being requested is
to be an Incremental Revolving Credit Borrowing, and whether such Revolving
Credit Borrowing is to be an ABR Borrowing or a LIBO Rate Borrowing;
 
(iv)           in the case of a LIBO Rate Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and
 
(v)            the location and number of the Borrower’s account to which funds
are to be disbursed;
 
provided, however, that notwithstanding any contrary specification in any
Borrowing Request, each requested Revolving Credit Borrowing shall comply with
the requirements set forth in Section 2.02 and Section 2.04.
 
(b)           If no election as to the Type of Revolving Credit Borrowing is
specified, then the requested Revolving Credit Borrowing shall be an ABR
Borrowing.  If no Interest Period is specified with respect to any LIBO Rate
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration.  Promptly following receipt of the Borrowing Request in
accordance with this Section 2.03 (but in any event on the same day such
Borrowing Request is received by the Agent), the Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Revolving Loan to be
made as part of the requested Revolving Credit Borrowing.
 
SECTION 2.04.         Funding of Borrowings.  (a)  Each Lender shall make each
Revolving Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 12:00 (noon), New York City time, to
the account of the Agent most recently designated by it for such purpose by
notice to the Lenders.
 
(b)           Unless the Agent shall have received notice from a Lender prior to
the date of any Borrowing that such Lender will not make available to the Agent
such Lender’s share of such Borrowing, the Agent may assume that such Lender has
made such share available on the date of such Borrowing in accordance with
Section 2.04(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the
 
 
21

--------------------------------------------------------------------------------

 
 
Borrowing available to the Agent, then the applicable Lender and the Borrower
severally agree to pay to the Agent forthwith on demand (without duplication)
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans.  If such Lender pays such
amount to the Agent, then such amount shall constitute such Lender’s Loan as
part of such Borrowing for purposes of this Agreement.  Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitments or
to prejudice any rights which the Agent or the Borrower may have against any
Lender as a result of any default by such Lender hereunder.
 
SECTION 2.05.         Type; Interest Elections.  (a)  Revolving Loans shall
initially be of the Type specified in the applicable Borrowing Request and, in
the case of a LIBO Rate Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request.  Thereafter, the Borrower may elect to
convert all or any portion of any Revolving Credit Borrowing (subject to the
minimum amounts for Revolving Credit Borrowings of the applicable Type specified
in Section 2.02(c)) to a different Type or to continue such Revolving Credit
Borrowing and, in the case of a LIBO Rate Borrowing, may elect Interest Periods
therefor, all as provided in this Section 2.05.  The Borrower may elect
different options with respect to different portions of the affected Revolving
Credit Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Revolving Loans comprising such Revolving Credit
Borrowing, and the Revolving Loans comprising each such portion shall be
considered a separate Revolving Credit Borrowing.
 
(b)           To make an election pursuant to this Section 2.05, the Borrower
shall notify the Agent of such election by telephone (i) in the case of an
election to convert to or continue as a LIBO Rate Borrowing, not later than
11:00 a.m., New York City time, three (3) Business Days before the date of the
proposed conversion or continuation or (ii) in the case of an election to
convert to or continue as an ABR Borrowing, not later than 10:00 a.m., New York
City time, on the date of the proposed conversion or continuation.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery, electronic mail, or facsimile to the Agent of a
written Interest Election Request in a form approved by the Agent and signed by
the Borrower.
 
(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
 
(i)             the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);
 
 
22

--------------------------------------------------------------------------------

 
 
(ii)            the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;
 
(iii)           whether the resulting Borrowing is to be an ABR Borrowing or a
LIBO Rate Borrowing; and
 
(iv)           if the resulting Borrowing is a LIBO Rate Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a LIBO Rate Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d)           Promptly following receipt of an Interest Election Request, the
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.
 
(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a LIBO Rate Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default of the type set forth in clause (a) or (b) of Article VII (without
giving effect to any grace period set forth therein) has occurred and is
continuing and the Agent, at the request of the Required Lenders, so notifies
the Borrower, then, so long as an Event of Default is continuing, (i) no
outstanding Borrowing may be converted to or continued as a LIBO Rate Borrowing
and (ii) unless repaid, each LIBO Rate Borrowing shall be converted to an ABR
Borrowing at the end of the then current Interest Period applicable thereto.
 
SECTION 2.06.         Termination and Reduction of Commitments.  (a)  The
Revolving Credit Commitments shall automatically terminate on the Revolving
Credit Maturity Date and as set forth in Section 2.20.
 
(b)           Upon at least three Business Days’ prior irrevocable written or
fax notice (or telephonic notice promptly confirmed by written notice) to the
Agent, the Borrower may at any time in whole permanently terminate, or from time
to time in part permanently reduce, the Revolving Credit Commitments; provided,
however, that (i) each partial reduction of the Revolving Credit Commitments
shall be in an integral multiple of $1,000,000 and in a minimum amount of
$1,000,000, (ii) the Total Revolving Credit Commitment shall not be reduced to
an amount that is less than the Aggregate Revolving Credit Exposure at the time,
(iii) the Borrower may condition a notice of termination of all of the Revolving
Credit Commitments upon the effectiveness of a replacement financing, and (iv)
the Borrower may condition a notice of termination of the Revolving Credit
Commitments (or, if applicable, the Revolving Credit Commitments of the Exiting
Lenders) upon the consummation of a Change in Control.
 
 
23

--------------------------------------------------------------------------------

 
 
(c)           Each reduction in the Revolving Credit Commitments hereunder,
other than a reduction resulting from the termination of Exiting Lenders’
Revolving Credit Commitments in connection with a Change in Control Amendment,
shall be made ratably among the non-Exiting Lenders in accordance with their
respective Revolving Credit Commitments.  The Borrower shall pay to the Agent
for the account of the applicable Lenders, on the date of termination of the
Revolving Credit Commitments (or the Exiting Lenders’ Revolving Credit
Commitments, as the case may be), all accrued and unpaid Commitment Fees
relating to the same but excluding the date of such termination.
 
SECTION 2.07.         Repayment of Revolving Loans; Evidence of Debt.  (a)  The
Borrower hereby unconditionally promises to pay to each Lender, through the
Agent, the then unpaid principal amount of each Revolving Loan of such Lender on
the Revolving Credit Maturity Date.
 
(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.
 
(c)           The Agent shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder, the Type thereof and the Interest Period (if
any) applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Agent hereunder for the account
of the Lenders and each Lender’s share thereof.
 
(d)           The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
 
(e)           Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender and its registered
assigns and in substantially the form of Exhibit F hereto.  Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein and its
registered assigns.
 
SECTION 2.08.         Optional Prepayment of Revolving Loans.  (a)  Upon prior
notice in accordance with paragraph (b) of this Section, the Borrower shall have
the right at any time and from time to time to prepay any Revolving Credit
Borrowing in whole or in part without premium or penalty (but subject to
Section 2.14); provided that
 
 
24

--------------------------------------------------------------------------------

 
 
each partial prepayment shall be in an amount that is an integral multiple of
$1,000,000 and not less than $1,000,000.
 
(b)           The Borrower shall notify the Agent by telephone (confirmed by
facsimile) of any prepayment hereunder (i) in the case of prepayment of a LIBO
Rate Borrowing, not later than 11:00 a.m., New York City time, three
(3) Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 10:00 a.m., New York City time,
on the day of prepayment.  Each such notice shall be irrevocable (except in the
case of a repayment in full of all of the Obligations, which may be conditioned
upon the effectiveness of a new financing) and shall specify the prepayment date
and the principal amount of each Revolving Credit Borrowing or portion thereof
to be prepaid. Promptly following receipt of any such notice relating to a
Revolving Credit Borrowing, the Agent shall advise the Lenders of the contents
thereof.  Each partial prepayment of any Revolving Credit Borrowing shall be in
an amount that would be permitted in the case of a Revolving Credit Borrowing of
the same Type as provided in Section 2.02.  Each prepayment of a Revolving
Credit Borrowing shall be applied ratably to the Revolving Loans included in the
prepaid Revolving Credit Borrowing; provided that any prepayments made to
Exiting Lenders in connection with a termination of their Revolving Credit
Commitments shall be applied ratably to the applicable Revolving Loans of such
Exiting Lenders.  Prepayments shall be accompanied by accrued interest as
required by Section 2.11 and any prepayment of LIBO Rate Loans shall be subject
to the provisions of Section 2.14; provided, however, that in the case of a
prepayment of an ABR Revolving Loan that is not made in connection with a
termination of the Revolving Credit Commitments, the accrued and unpaid interest
on the principal amount prepaid shall be payable on the next scheduled Interest
Payment Date with respect to such ABR Revolving Loan.
 
SECTION 2.09.         Mandatory Prepayment of Revolving Loans.  (a)  In the
event of any termination of all the Revolving Credit Commitments, the Borrower
shall, on the date of such termination, repay or prepay all its outstanding
Revolving Credit Borrowings, together with accrued interest thereon, accrued
Fees and all other amounts payable to the Lenders hereunder.
 
(b)           If as a result of any partial reduction of the Revolving Credit
Commitments (including any such reduction pursuant to Section 2.20) the
Aggregate Revolving Credit Exposure would exceed the Total Revolving Credit
Commitment after giving effect thereto, then the Borrower shall, on the date of
such reduction, repay or prepay Revolving Credit Borrowings in an amount
sufficient to eliminate such excess.
 
SECTION 2.10.         Fees.  (a)  The Borrower agrees to pay to each Lender
(other than a Defaulting Lender), through the Agent, on the last Business Day of
March, June, September and December in each year and on each date on which any
Revolving Credit Commitment of such Lender shall expire or be terminated as
provided herein, a commitment fee (a “Commitment Fee”) equal to the Applicable
Rate per annum in effect from time to time on the daily unused amount of the
Revolving Credit Commitments of such Lender during the preceding quarter (or
other period commencing with the Closing Date or ending with the Revolving
Credit Maturity Date or the date on which the
 
 
25

--------------------------------------------------------------------------------

 
 
Revolving Credit Commitments of such Lender shall expire or be terminated).  All
Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.  The Commitment Fee due to each Lender shall
commence to accrue on the Closing Date and shall cease to accrue on the date on
which the Revolving Credit Commitments of such Lender shall expire or be
terminated as provided herein.
 
(b)           The Borrower agrees to pay to the Agent, for its own account, the
agency fees set forth in the Fee Letters, as amended, restated, supplemented or
otherwise modified from time to time, or such agency fees as may otherwise be
separately agreed upon by the Borrower and the Agent payable in the amounts and
at the times specified therein or as so otherwise agreed upon (the “Agent
Fees”).
 
(c)           All Fees shall be paid on the dates due, in immediately available
funds, to the Agent for distribution, if and as appropriate, among the Lenders.
 
SECTION 2.11.         Interest.  (a)  The Revolving Loans comprising each
ABR Borrowing shall bear interest at the Alternate Base Rate plus the Applicable
Rate.
 
(b)           The Revolving Loans comprising each LIBO Rate Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.
 
(c)           Notwithstanding the foregoing, upon the occurrence and during the
continuance of an Event of Default referred to in paragraphs (a), (b), (f), and
(g) of Article VII, at the written request of the Required Lenders, any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder shall bear interest, payable on demand, after as well as
before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2.0% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2.0% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.  Payment or acceptance of the increased rates of
interest provided for in this Section 2.11(c) is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of the Agent or any Lender.
 
(d)           Accrued interest on each Loan shall be payable to the applicable
Lenders, through the Agent, in arrears on each Interest Payment Date for such
Loan; provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any LIBO Rate Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
 
(e)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis
 
 
26

--------------------------------------------------------------------------------

 
 
of a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Agent, and such determination shall be
conclusive absent manifest error.
 
SECTION 2.12.         Alternate Rate of Interest.  If prior to the commencement
of any Interest Period for a LIBO Rate Borrowing:
 
(a)           the Agent determines (which determination shall be conclusive
absent manifest error) that dollar deposits in the principal amount of the Loans
comprising such Borrowing are not generally available in the London interbank
market;
 
(b)           the Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or
 
(c)           the Agent is advised by the Required Lenders that the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;
 
then the Agent shall promptly give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Agent notifies the Borrower and the Lenders that the circumstances
giving rise to such notice no longer exist, any request by the Borrower for a
LIBO Rate Borrowing pursuant to Section 2.03 or 2.05 shall be deemed to be a
request for an ABR Borrowing.  In the event that the Agent shall give such a
notice, the Borrower and the Agent (in consultation with the Lenders) shall
promptly enter into negotiations in good faith with a view to agreeing on an
alternative basis acceptable to the Borrower and the Lenders for the interest
rate which shall be applicable to future LIBO Rate Borrowings.
 
SECTION 2.13.         Increased Costs.  (a)  If any Change in Law shall:
 
(i)             impose, modify or deem applicable any reserve, special deposit
or similar requirement against assets of, deposits with or for the account of,
or credit extended by, any Lender (except any such reserve requirement reflected
in the Adjusted LIBO Rate); or
 
(ii)            impose on any Lender or the London interbank market any other
condition affecting this Agreement or LIBO Rate Loans made by such Lender;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise), in each case by an amount the Lender reasonably
determines to be material, then, following delivery of the certificate
contemplated by paragraph (c) of this Section, within fifteen
 
 
27

--------------------------------------------------------------------------------

 
 
(15) days after demand the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered (except for (i) any Taxes, which shall be dealt
with exclusively pursuant to Section 2.15,  (ii) changes in the basis of
taxation of overall net income or overall gross income by the United States or
by the foreign jurisdiction or state under the laws of which such Lender is
organized or has its lending office for the Revolving Loans or any political
subdivision thereof, (iii) any increased cost in respect of which a Lender is
entitled to compensation under any other provision of this Agreement, (iv) any
payment to the extent that it is attributable to the requirement of any
Governmental Authority which regulates a Lender or its holding company which is
imposed by reason of the quality of such Lender’s assets or those of its holding
company and not generally imposed on all entities of the same kind regulated by
the same authority, or (v) any increased cost arising by reason of a Lender
voluntarily breaching any lending limit or other similar restriction imposed by
any provision of any relevant law or regulation after the introduction thereof).
 
 
(b)           If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
Change in Law (excluding, for purposes of this Section, any such increased costs
resulting from any change to the extent that it is attributable to the
requirement of any Governmental Authority which regulates a Lender or its
holding company which is imposed by reason of the quality of such Lender’s
assets or those of its holding company and not generally imposed on all entities
of the same kind regulated by the same authority) other than due to Taxes, which
shall be dealt with exclusively pursuant to Section 2.15 (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time following
delivery of the certificate contemplated by paragraph (c) of this Section the
Borrower will within fifteen (15) days after demand pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.
 
(c)           A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company as specified in
paragraph (a) or (b) of this Section and setting forth in reasonable detail the
manner in which such amount or amounts was determined shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.
 
(d)           Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim
 
 
28

--------------------------------------------------------------------------------

 
 
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
 
SECTION 2.14.         Break Funding Payments.  In the event of (a) the payment
of any principal of any LIBO Rate Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any LIBO Rate Loan or the conversion of the Interest
Period with respect to any LIBO Rate Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any LIBO Rate Loan on the date specified in any notice delivered
pursuant hereto, or (d) the assignment of any LIBO Rate Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.17, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a LIBO Rate Loan, such loss, cost or expense to any
Lender shall not include loss of profit or margin and shall be deemed to be the
amount reasonably determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section and the basis
therefor and setting forth in reasonable detail the manner in which such amount
or amounts was determined shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.
 
SECTION 2.15.         Taxes.  (a)  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all such required deductions
(including such deductions applicable to additional sums payable under this
Section), the Agent or Lender (as applicable) receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions and (iii) the Borrower shall timely pay the full
amount so deducted to the relevant Governmental Authority in accordance with
applicable law.  If at any time the Borrower is required by applicable law to
make any deduction or withholding from any sum payable hereunder, the Borrower
shall promptly notify the relevant Lender and the Agent upon becoming aware of
the same.  In addition, each Lender or the Agent shall promptly notify the
Borrower upon becoming aware of any circumstances as a result of which the
Borrower is or would be required to make any deduction or withholding from any
sum payable hereunder.
 
 
29

--------------------------------------------------------------------------------

 
 
(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
(c)           The Borrower shall indemnify the Agent and each Lender, within ten
(10) days after written demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes paid by the Agent or such Lender on or with respect to any
payment by or on account of any obligation of the Borrower hereunder or under
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes (or related
penalties, interest, or additions to tax) were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or by the
Agent on its own behalf or on behalf of a Lender shall be conclusive absent
manifest error.
 
(d)           Each Lender shall severally indemnify the Agent, within ten
(10) days after written demand therefor, for the full amount of any Excluded
Taxes paid by the Agent on behalf of such Lender on or with respect to any
payment by or on account of any obligation of the Borrower hereunder or under
any other Loan Document and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Excluded Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to a Lender by the Agent shall be conclusive absent manifest error.
 
(e)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Agent.
 
(f)           (i)  Any Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to payments under any Loan Document shall
deliver to the Borrower (with a copy to the Agent), at the time or times as
reasonably requested by the Borrower or the Agent, such properly completed and
executed documentation as reasonably requested by the Borrower or the Agent as
will permit such payments to be made without withholding or at a reduced rate.
 
(ii)           Without limiting the generality of the foregoing, any Lender
shall, if it is legally eligible to do so, deliver to the Borrower (with a copy
to the Agent), on or prior to the date on which such Lender becomes a party
hereto, two duly signed, properly completed copies of whichever of the following
is applicable:
 
 
(A)
in the case of a Lender that is not a Foreign Lender, IRS Form W-9;

 
 
30

--------------------------------------------------------------------------------

 
 
 
(B)
in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (1) with respect to payments of interest
under any Loan Document, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “interest” article of
such tax treaty and (2) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN establishing an exemption from U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 
 
(C)
in the case of a Foreign Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

 
 
(D)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate (a “U.S. Tax Certificate”) to the effect that such Lender is
not (a) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code;

 
 
(E)
in the case of a Foreign Lender that is not the beneficial owner of payments
made under any Loan Document (including a partnership or a Participant) (1) an
IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed in
clauses (A), (B), (C), (D), (F) and (G) of this paragraph (f)(ii) that would be
required of each such beneficial owner or partner of such partnership if such
beneficial owner or partner were a Lender; provided, however, that if the Lender
is a partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may provide a
U.S. Tax Certificate on behalf of such partners;

 
 
(F)
if a payment made to a Foreign Lender under any Loan Document would be subject
to any withholding Taxes as a result of such Foreign Lender’s failure to comply
with the requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code), at the time or times prescribed by law and at such time or
times reasonably requested by the Withholding Agent, such

 
 
31

--------------------------------------------------------------------------------

 
 
 
 
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Foreign Lender has or has not complied with such Foreign Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment; or

 
 
(G)
any other form prescribed by law as a basis for claiming exemption from, or a
reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Agent to determine the
amount of Tax (if any) required by law to be withheld.

 
(iii)           Thereafter and from time to time, each Foreign Lender shall, if
it is legally eligible to do so, (A) promptly submit to the Borrower (with a
copy to the Agent) such additional duly completed and signed copies of one or
more of the forms or certificates described in Section 2.15(f)(ii)(A), (B), (C),
(D) or (E) above (or such successor forms or certificates as shall be adopted
from time to time by the relevant United States taxing authorities) as may then
be available under then current United States laws and regulations to avoid, or
such evidence as is reasonably satisfactory to the Borrower and the Agent of any
available exemption from, or reduction of, United States withholding Taxes in
respect of all payments to be made to such Foreign Lender by the Borrower
pursuant to this Agreement, or any other Loan Document, in each case, (1) after
the occurrence of any event requiring a change in the most recent form,
certificate or evidence previously delivered by it to the Borrower and (2) from
time to time thereafter if reasonably requested by the Borrower or the Agent,
and (B) promptly notify the Borrower and the Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.
 
(g)           If the Agent or a Lender determines, in its reasonable discretion,
that it has received a refund of any Indemnified Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.15, it shall
reimburse to the Borrower such amount as the Agent or such Lender determines to
be the proportion (but not more than 100%) of such refund as will leave the
Agent or such Lender (after that reimbursement) in no better or worse position
in respect of the worldwide liability for Taxes or Other Taxes of the Agent, or
such Lender (including in each case its Affiliates) than it would have been if
no such indemnity had been required under this Section.  This Section shall not
be construed to require the Agent or any Lender to make available its tax
returns (or
 
 
32

--------------------------------------------------------------------------------

 
 
any other information relating to its Taxes which it deems confidential) to the
Borrower or any other Person.
 
SECTION 2.16.         Payments Generally; Allocation of Proceeds; Sharing of
Set-offs.  (a)  Unless otherwise specified, the Borrower shall make each payment
required to be made by it hereunder and under any other Loan Document (whether
of principal, interest or fees, or of amounts payable under Section 2.13, 2.14
or 2.15, or otherwise) prior to 12:00 (noon), New York City time, on the date
when due, in immediately available funds, without set-off or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon.  All such payments shall be made to
the Agent to the applicable account designated to the Borrower by the Agent,
except that payments pursuant to Sections 2.13, 2.14, 2.15 and 9.03 shall be
made directly to the Persons entitled thereto.  The Agent shall distribute any
such payments received by it, except as otherwise provided, for the account of
any other Person to the appropriate recipient promptly following receipt
thereof.  If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension.  All payments hereunder shall be made
in Dollars.  Any payment required to be made by the Agent hereunder shall be
deemed to have been made by the time required if the Agent shall, at or before
such time, have taken the necessary steps to make such payment in accordance
with the regulations or operating procedures of the clearing or settlement
system used by the Agent to make such payment.
 
(b)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Revolving Loans
and accrued interest thereon than the proportion received by any other Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Revolving Loans of other Lenders at such time
outstanding to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered,  such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Revolving Loans to any assignee or participant, other than to the
Borrower or any subsidiary thereof (as to which the provisions of this
paragraph shall apply).  The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
 
 
33

--------------------------------------------------------------------------------

 
 
(c)           Unless the Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Agent for the account of
the Lenders that the Borrower will not make such payment, the Agent may assume
that the Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the Lenders severally agrees to repay to the Agent forthwith on demand
the amount so distributed to such Lender with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Agent, at the greater of the Federal Funds Effective
Rate and a rate determined by the Agent in accordance with banking industry
rules on interbank compensation.
 
(d)           If any Lender shall fail to make any payment required to be made
by it pursuant to Sections 2.04(a), 2.16(c) or 9.03(c), then the Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Agent for the account of such Lender to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.
 
(e)           Except as otherwise provided herein, each Borrowing, each payment
or prepayment of principal of any Borrowing, each payment of interest on the
Revolving Loans, each payment of the Commitment Fees, each reduction of the
Revolving Credit Commitments and each conversion of any Borrowing to or
continuation of any Borrowing as a Borrowing of any Type shall be allocated pro
rata among the Lenders in accordance with their respective applicable Revolving
Credit Commitments (or, if such Revolving Credit Commitments shall have expired
or been terminated, in accordance with the respective principal amounts of their
outstanding Revolving Loans).
 
SECTION 2.17.         Mitigation Obligations; Replacement of Lenders.  (a)  If
any Lender requests compensation under Section 2.13, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Revolving Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.13 or 2.15, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b)           In the event (i) any Lender requests compensation under
Section 2.13, or (ii) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.15, or (iii) any Lender becomes a Defaulting Lender or an Exiting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Agent, replace such Lender by requiring such Lender to
assign and delegate (and such Lender shall be
 
 
34

--------------------------------------------------------------------------------

 
 
obligated to assign and delegate), without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Agent, which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Revolving Loans, accrued interest thereon, accrued
Fees and all other amounts payable to it hereunder, from the assignee (to the
extent of such outstanding principal and accrued interest and Fees) or the
Borrower (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.13 or
payments required to be made pursuant to Section 2.15, such assignment will
result in a reduction in such compensation or payments.  A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.
 
SECTION 2.18.         Illegality.  If any Lender reasonably determines that any
Change in Law has made it unlawful, or that any Governmental Authority has
asserted after the Closing Date that it is unlawful, for such Lender or its
applicable lending office to make or maintain any LIBO Rate Loans, then, on
notice thereof by such Lender to the Borrower through the Agent, any obligations
of such Lender to make or continue LIBO Rate Loans or to convert ABR Borrowings
to LIBO Rate Borrowings shall be suspended until such Lender notifies the Agent
and the Borrower that the circumstances giving rise to such determination no
longer exist and until such notice is given by such Lender, the Borrower shall
only request ABR Borrowings from such Lender.  Upon receipt of such notice, the
Borrower shall upon demand from such Lender (with a copy to the Agent), either
convert all LIBO Rate Borrowings of such Lender to ABR Borrowings, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such LIBO Rate Borrowings to such day, or immediately, if such
Lender may not lawfully continue to maintain such Revolving Loans.  Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.  Each Lender agrees to designate a different
lending office if such designation will avoid the need for such notice and will
not, in the determination of such Lender, otherwise be disadvantageous to it.
 
SECTION 2.19.         Increase in Commitments.     (a)       The Borrower may,
by written notice to the Agent from time to time, request Incremental Revolving
Credit Commitments and/or Other Revolving Credit Commitments in an aggregate
amount not to exceed the Incremental Revolving Credit Amount from one or more
Incremental Lenders, which may include any existing Lender (each of which shall
be entitled to agree or decline to participate in its sole discretion); provided
that each Incremental Lender, if not already a Lender hereunder, shall be
subject to the approval of the Agent (which approval shall not be unreasonably
withheld).  Such notice shall set forth (i) the amount of the Incremental
Revolving Credit Commitments
 
 
35

--------------------------------------------------------------------------------

 
 
or Other Revolving Credit Commitments being requested (which shall be in minimum
increments of $1,000,000 and a minimum amount of $10,000,000 or equal to the
remaining Incremental Revolving Credit Amount), (ii) the date on which such
Incremental Revolving Credit Commitments or Other Revolving Credit Commitments
are requested to become effective (which shall not be less than 10 Business Days
nor more than 60 days after the date of such notice, unless otherwise agreed to
by the Agent) and (iii) whether the Borrower is requesting Incremental Revolving
Credit Commitments or commitments to make revolving loans with terms different
from the Revolving Loans (“Other Revolving Loans”).
 
(b)           The Borrower may seek Incremental Revolving Credit Commitments
and/or Other Revolving Credit Commitments from existing Lenders (each of which
shall be entitled to agree or decline to participate in its sole discretion)
and, subject to the approval of the Agent (which approval shall not be
unreasonably withheld), additional banks, financial institutions and other
institutional lenders who will become Incremental Lenders in connection
therewith.  The Borrower and each Incremental Lender shall execute and deliver
to the Agent an Incremental Revolving Credit Assumption Agreement and such other
documentation as the Agent shall reasonably specify to evidence the Incremental
Revolving Credit Commitment or the Other Revolving Credit Commitments, as
applicable, of such Incremental Lender.  Each Incremental Revolving Credit
Assumption Agreement shall specify the terms of the Incremental Revolving Loans
or Other Revolving Loans to be made thereunder; provided that, without the prior
written consent of all Lenders, the final maturity of any Other Revolving Loans
shall be no earlier than the Revolving Credit Maturity Date.
 
(c)           The Applicable Rate with respect to any Incremental Revolving
Loans shall be the same as the Applicable Rate for the existing Revolving Loans
and the Applicable Rate with respect to any Other Revolving Loans shall not be
greater than the Applicable Rate for the existing Revolving Loans; provided that
the Applicable Rate of the existing Revolving Loans may be increased (but may
not be decreased) to equal the Applicable Rate for such Incremental Revolving
Loans or such Other Revolving Loans to satisfy the requirements of this
paragraph (c).  The other terms of any Incremental Revolving Loans shall be the
same as the terms of the other Revolving Loans. The other terms of any Other
Revolving Loans and the Incremental Revolving Credit Assumption Agreement in
respect thereof, to the extent not consistent with the terms applicable to the
Revolving Loans hereunder, shall otherwise be reasonably satisfactory to the
Agent and, to the extent that such Incremental Revolving Credit Assumption
Agreement contains any covenants, events of default, representations or
warranties or other rights or provisions that place greater restrictions on the
Borrower or are more favorable to the Lenders making such Other Revolving Loans,
the existing Lenders shall be entitled to the benefit of such rights and
provisions so long as such Other Revolving Loans remain outstanding and such
additional rights and provisions shall be deemed automatically incorporated by
reference into this Agreement, mutatis mutandis, as if fully set forth herein,
without any further action required on the part of any Person effective as of
the date of such Incremental Revolving Credit Assumption Agreement.  The Agent
shall promptly notify each Lender as to the effectiveness of each Incremental
Revolving Credit Assumption Agreement.  Each of the parties hereto hereby agrees
that, upon the effectiveness of any Incremental Revolving Credit Assumption
Agreement, this Agreement shall be amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Incremental
Revolving Credit Commitments or Other Revolving Credit Commitments evidenced
thereby as provided for in Section 9.02.  Any
 
 
36

--------------------------------------------------------------------------------

 
 
such deemed amendment may be memorialized in writing by the Agent with the
Borrower’s consent (not to be unreasonably withheld) and furnished to the other
parties hereto.
 
SECTION 2.20.         Change in Control.  (a)  If a Change in Control occurs
prior to expiration or termination of the Revolving Credit Commitments, the
Borrower shall promptly so notify the Agent, who shall promptly give notice
thereof to each of the Lenders (with a copy to the Borrower).  Upon the Agent
giving such notice, (i) the Revolving Credit Commitments shall be suspended
until the effectiveness of a Change in Control Amendment, if any, in accordance
with this Section 2.20, and (ii) the Agent (in consultation with the Lenders)
and the Borrower may enter into negotiations in good faith with a view to
agreeing on a revised basis for making Loans available to the Borrower hereunder
consistent with terms and conditions and market practice for similarly situated
borrowers (a “Substitute Basis”).
 
(b)           If, before the expiration of thirty (30) days from the date of
such notice from the Agent (the “Review Period”), the Borrower and the Required
Lenders shall agree on a Substitute Basis, then the Agent shall promptly so
notify the Lenders.  Each Lender must then notify the Agent within five days
whether such Lender will participate in future Loans made under a Substitute
Basis or be an Exiting Lender, and agrees that it will be deemed to be an
Exiting Lender if it does not provide such notice to the Agent on a timely
basis.  Within the later of (i) five days of receipt by the Agent of such
notifications from all of the Lenders and (ii) the expiration of the Review
Period (the “Change in Control Amendment Date”), the Borrower, the Agent and
each non-Exiting Lender shall enter into a Change in Control Amendment and such
other documentation as the Agent shall reasonably specify to evidence the
Substitute Basis and revised terms and conditions, in each case in form and
substance satisfactory to the Borrower, the Agent and each Lender party
thereto.  If the Borrower and the Required Lenders do not agree on a Substitute
Basis before the end of the Review Period, then (i) the Agent shall so notify
the Lenders, (ii) the Borrower shall prepay all principal, interest, Fees and
other amounts relating to the Loans within five days of the end of the Review
Period, and (iii) all of the Revolving Credit Commitments shall automatically be
terminated on such date.
 
(c)           Each Lender shall be entitled to agree or decline to participate
in its sole discretion in future Loans made under a Substitute Basis. On the
Change in Control Amendment Date and as a condition to the effectiveness of any
Change in Control Amendment, each Exiting Lender shall (i) have its Revolving
Credit Commitment terminated or be replaced as a Lender pursuant to and in
accordance with Section 2.17(b) and (ii) receive payment in full of all amounts
then outstanding in respect of principal, interest, Fees and other amounts
relating to its Loans, whether pursuant to Section 2.17(b) or otherwise. Upon
the effectiveness of any Change in Control Amendment (i) this Agreement shall be
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Change in Control Amendment, evidenced thereby as
provided for in Section 9.02, and (ii) each Exiting Lender shall no longer be a
party to this Agreement.
 
 
37

--------------------------------------------------------------------------------

 
 
(d)           Nothing in this Section 2.20 shall limit or otherwise modify (i)
the obligation of the Borrower to satisfy all of its Obligations on the
Revolving Credit Maturity Date or (ii) the rights and remedies of the Agent and
the Lenders under Article VII.
 
ARTICLE III

 
Representations and Warranties
 
The Borrower represents and warrants to the Agent and each of the Lenders that:
 
SECTION 3.01.         Organization; Powers.  The Borrower is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to own its property and
assets and to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required. All of the Subsidiaries of the Borrower and their jurisdictions of
organization, in each case, as of the Closing Date, are identified in Schedule
3.  Schedule 3 correctly illustrates the corporate organizational structure of
the Borrower and each Subsidiary and sets forth the ownership interest of the
Borrower and each Subsidiary in each Subsidiary as of the Closing Date.
 
SECTION 3.02.         Authorization; Enforceability.  The Transactions are
within the Borrower’s organizational powers and have been duly authorized by all
necessary organizational action of the Borrower.  Each Loan Document has been
duly executed and delivered by the Borrower and is a legal, valid and binding
obligation of the Borrower, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and to general principles of equity.
 
SECTION 3.03.         Governmental Approvals; No Conflicts.  The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, except to the extent that any
such failure to obtain such consent or approval or to take any such action,
would not reasonably be expected to result in a Material Adverse Effect,
(b) will not violate any Requirement of Law applicable to the Borrower, (c) will
not violate or result in a default under any other material indenture, agreement
or other instrument binding upon the Borrower its assets, or give rise to a
right thereunder to require any payment to be made by the Borrower, and (d) will
not result in the creation or imposition of any Lien on any asset of the
Borrower.
 
SECTION 3.04.         Financial Condition.  The Borrower has heretofore
furnished to the Lenders its consolidated balance sheet and statements of
income, shareholders’ equity and cash flows as of and for the fiscal year ended
January 2, 2011, reported on by PricewaterhouseCoopers LLP, independent public
accountants
 
 
38

--------------------------------------------------------------------------------

 
 
(collectively, the “Historical Financial Statements”).  Such Historical
Financial Statements present fairly, in all material respects, the financial
position and results of operations and cash flows of Borrower and its
consolidated Subsidiaries as of such date and for such period in accordance with
GAAP.
 
SECTION 3.05.         Properties.  The Borrower has good and insurable fee
simple title to, or valid leasehold interests in, or easements or other limited
property interests in, all its real properties and has good and marketable title
to its personal property and assets, in each case, except where the failure to
have such title would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
 
SECTION 3.06.         Litigation.  Except as disclosed in the Borrower’s filings
with the SEC from time to time, there are no actions, suits, proceedings or
investigations by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
 
SECTION 3.07.         Compliance with Laws and Agreements; Licenses and
Permits.  The Borrower is in compliance with all Requirements of Law applicable
to it or its property and all indentures, agreements and other instruments
binding upon it or its property, except where the failure to do so, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.
 
SECTION 3.08.         Investment Company Status.  The Borrower is not an
“investment company” as defined in, and is not required to be registered under,
the Investment Company Act of 1940.
 
SECTION 3.09.         Taxes.  The Borrower has timely filed or caused to be
filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
it has set aside on its books adequate reserves in accordance with GAAP or
(b) to the extent that the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.10.         ERISA.  No ERISA Event has occurred and is continuing or
is reasonably expected to occur that either on its own or, when taken together
with all other such ERISA Events for which liability is reasonably expected to
occur, would reasonably be expected to result in a Material Adverse
Effect.  Except as would not reasonably be expected to have a Material Adverse
Effect, the present value of all accumulated benefit obligations under all Plans
(based on the assumptions used for purposes of Financial Accounting Standards
Board Accounting Standards Codification Topic 715) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plans, in the aggregate.
 
 
39

--------------------------------------------------------------------------------

 
 
SECTION 3.11.         Material Agreements.  The Borrower is not is in default in
any material respect in the performance, observance or fulfillment of any of its
obligations contained in any material agreement to which it is a party, except
where such default would not reasonably be expected to have a Material Adverse
Effect.
 
SECTION 3.12.         Federal Reserve Regulations.  (a)  The Borrower is not
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of buying or carrying Margin Stock.
 
(b)           No part of the proceeds of any Revolving Loan will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of Regulation T, U or X.
 
SECTION 3.13.         USA PATRIOT Act and Other Regulations.  To the extent
applicable, the Borrower is in compliance, in all material respects, with
(a) the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) the USA PATRIOT Act.
 
SECTION 3.14.         Joint Ventures.  Except as disclosed in the Borrower’s
filings with the SEC from time to time, as of the Closing Date the Borrower owns
no Equity Interest in any Joint Venture.
 
SECTION 3.15.         Disclosure.  No exhibit, report or other writing furnished
by or on behalf of the Borrower to the Agent or any Lender in connection with
the negotiation of this Agreement or pursuant to the terms of the Loan Documents
(as modified or supplemented by other information so furnished) contained any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements made therein, in the light of the circumstances
under which they were made, not misleading as of the date it was dated (or if
not dated, so delivered); provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time and the
Agent and the Lenders recognize and acknowledge that such projected financial
information is not to be viewed as facts and that actual results during the
period or periods covered by such projections may differ from the projected
results and such differences may be material.
 
ARTICLE IV

 
Conditions
 
The obligations of the Lenders to make Revolving Loans hereunder are subject to
the satisfaction of the following conditions:
 
SECTION 4.01.         All Credit Events.  On the date of each Borrowing (each
such event being called a “Credit Event”):
 
 
40

--------------------------------------------------------------------------------

 
 
(a)           The Agent shall have received a notice of such Borrowing as
required by Section 2.03.
 
(b)           The representations and warranties set forth in Article III hereof
(other than Section 3.04) and in each other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Event with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects on and as of such
earlier date; provided that, in each case, such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof.
 
(c)           At the time of and immediately after such Credit Event, no (i)
Event of Default, or (ii) event or condition that would constitute an Event of
Default described in Sections (a), (b), (f), (g) or (h) of Article VII  but for
the requirement that notice be given or time elapse or both, has occurred and is
continuing or would result from such issuance, extension or increase, shall have
occurred and be continuing.
 
Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event as to the matters specified in
paragraphs (b) and (c) of this Section 4.01.
 
SECTION 4.02.         Closing Date.  On the Closing Date:
 
(a)           Credit Agreement and other Loan Documents.  The Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Agent (which may include facsimile transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement, (ii) any promissory notes requested by a Lender pursuant to
Section 2.07, and (iii) the Fee Letters signed on behalf of the Borrower.
 
(b)           Legal Opinion.  The Agent shall have received, on behalf of itself
and the Lenders on the Closing Date, a favorable written opinion of counsel for
the Borrower in the form of Exhibit G.
 
(c)           USA PATRIOT Act.  The Agent shall have received, at least five
Business Days prior to the Closing Date, all documentation and other information
reasonably requested by it that is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act.
 
(d)           Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates.  The Agent shall have received (i) a certificate of the
Borrower, dated the Closing Date and executed by its Secretary or Assistant
Secretary or an Officer, which shall (A) certify the resolutions of its Board of
Directors authorizing the execution, delivery and performance of the Loan
Documents by the Borrower, (B) identify by name and title and bear the
signatures of the Financial Officers and any other officers of the
 
 
41

--------------------------------------------------------------------------------

 
 
Borrower authorized to sign the Loan Documents, and (C) contain appropriate
attachments, including the certificate or articles of incorporation of the
Borrower certified by the relevant authority of the jurisdiction of organization
of the Borrower and a true and correct copy of its by-laws, and (ii) a good
standing certificate for the Borrower dated the Closing Date or a recent date
prior to the Closing Date satisfactory to the Agent from the Borrower’s
jurisdiction of organization.
 
(e)           Closing Date Certificate.  The Agent shall have received an
executed Closing Date Certificate, together with all attachments thereto, signed
by the chief financial officer of the Borrower, dated the Closing Date.
 
(f)           Fees. The Lenders and the Agent shall have received all fees
required to be paid on or before the Closing Date.
 
(g)           Financial Statements.  The Agent shall have received the
Historical Financial Statements.
 
(h)           Comfort Letter.  The Lenders and the Agent shall have received a
comfort letter from Total S.A. in the form set forth on Exhibit H.
 
ARTICLE V

 
Affirmative Covenants
 
The Borrower covenants and agrees that, until the Revolving Credit Commitments
have expired or been terminated and the Revolving Loans have been repaid in
full:
 
SECTION 5.01.         Financial Statements and Other Information.  The Borrower
will furnish to the Agent (which will promptly furnish such information to the
Lenders):
 
(a)           within ninety (90) days after the end of each fiscal year of the
Borrower, its audited consolidated balance sheet and related statements of
earnings, shareholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by independent public accountants of
recognized national standing and reasonably acceptable to the Agent (without a
“going concern” explanatory note or any similar qualification or exception or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly, in all material respects, the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP;
 
(b)           within forty-five (45) days after the end of each of the first
three fiscal quarters of each fiscal year of the Borrower, its consolidated
balance sheet and related statements of earnings, shareholders’ equity and cash
flows as of the end of and for such fiscal quarter and the then elapsed portion
of the fiscal year, setting forth in each case in comparative form the figures
for the corresponding period or periods of (or, in the
 
 
42

--------------------------------------------------------------------------------

 
 
case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly, in all material
respects, the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes;
 
(c)           concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Borrower in
substantially the form of Exhibit C (i) certifying that no Event of Default has
occurred and, if an Event of Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto and
(ii) setting forth computations in reasonable detail satisfactory to the Agent
demonstrating compliance with the covenants set forth in Section 5.02;
 
(d)           promptly following the Agent’s request therefor, all documentation
and other information that the Agent reasonably requests on its behalf or on
behalf of any Lender in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act; and
 
(e)           written notice of the occurrence of an Event of Default, which
notice shall be given within five (5) Business Days after the actual knowledge
of an officer of the Borrower of such occurrence, specifying the nature and
extent thereof and, if continuing, the action the Borrower is taking or proposes
to take in respect thereof.
 
Anything required to be delivered pursuant to clauses (a) or (b) above (to the
extent any such financial statements or reports are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which the
Borrower posts such reports, or provides a link thereto, on the Borrower’s
website on the Internet, or on the date on which such reports are filed with the
SEC and become publicly available.
 
SECTION 5.02.         Financial Covenant.  At all times from and after the
Closing Date, the Borrower shall maintain a ratio of gross Financial
Indebtedness to EBITDA for the four immediately preceding completed fiscal
quarters of the Borrower of not more than 4.5 to 1.0 at the end of any fiscal
quarter of the Borrower.  As used herein, the term “gross Financial
Indebtedness” means at any time the aggregate Financial Indebtedness of the
Borrower and its consolidated Subsidiaries at such time (other than Indebtedness
of any consolidated Subsidiary that is non-recourse to such Subsidiary except
for customary carve-outs (including environmental liability, gross negligence or
willful misconduct, and similar matters)).
 
SECTION 5.03.         Existence; Conduct of Business.  The Borrower will do or
cause to be done all things reasonably necessary to preserve and keep in full
force and effect its legal existence and the rights, licenses, permits,
privileges, authorizations, qualifications and accreditations material to the
conduct of its business, in each case if the failure to do so, individually or
in the aggregate, could reasonably be expected to result in
 
 
43

--------------------------------------------------------------------------------

 
 
a Material Adverse Effect; provided, that the foregoing shall not prohibit any
merger, consolidation or other transaction.
 
SECTION 5.04.         Maintenance of Properties.  The Borrower will (a) at all
times maintain and preserve all material property necessary to the normal
conduct of its business in good repair, working order and condition, ordinary
wear and tear excepted and casualty or condemnation excepted and (b) make, or
cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto as necessary in accordance with prudent
industry practice in order that the business carried on in connection therewith,
if any, may be properly conducted at all times, except, in each case, where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
 
SECTION 5.05.         Compliance with Laws.  The Borrower will comply in all
material respects with all Requirements of Law applicable to it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.
 
SECTION 5.06.         Use of Proceeds.  The proceeds of the Revolving Loans will
be used only for the purposes specified in the introductory statement to this
Agreement or, in the case of Incremental Revolving Loans, in the applicable
Incremental Revolving Credit Assumption Agreement.  No part of the proceeds of
any Revolving Loan will be used, whether directly or indirectly, for any purpose
that would entail a violation of Regulation T, U or X.
 
SECTION 5.07.         Insurance.  The Borrower will maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by similarly situated companies engaged
in the same or similar businesses operating in the same or similar locations
(after giving effect to any self-insurance reasonable and customary for
similarly situated companies).  The Borrower will furnish to the Agent, upon
request, information in reasonable detail as to the insurance so maintained.
 
SECTION 5.08.         Retirement of Existing Facilities.  Within ten (10)
Business Days of the Closing Date the Borrower shall pay in full and terminate,
or cause one or more of its Affiliates to pay in full and terminate, each of the
Existing Facilities and provide reasonably satisfactory evidence of such payment
and termination to the Agent.
 
SECTION 5.09.         Books and Records.  The Borrower will maintain proper
books of record and account, in which full, true and correct entries in
conformity with GAAP consistently applied shall be made of all financial
transactions and matters involving the assets and business of the Borrower.
 
SECTION 5.10.         Inspection Rights.  The Borrower will permit
representatives and independent contractors of the Agent to visit and inspect
any of its properties, to examine its corporate, financial and operating
records, and make copies
 
 
44

--------------------------------------------------------------------------------

 
 
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, that so long as no Event of Default
has occurred and is continuing, the Borrower shall not be required to pay for
more than one such visit by the Agent per fiscal year.
 
SECTION 5.11.         Payment of Taxes, Etc.  The Borrower will pay and
discharge, before the same shall become delinquent, (i) all material taxes,
assessments and governmental charges or levies imposed upon it or upon its
property or assets or in respect of any of its income, business or franchises
before any penalty accrues thereon and (ii) all lawful claims that, if unpaid,
might by law become a Lien upon its property or assets or in respect of any of
its income, business or franchises before any penalty accrues thereon; provided,
however, that Borrower shall not be required to pay or discharge any such tax,
assessment, charge or claim that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained, unless
and until any Lien resulting therefrom attaches to its property and becomes
enforceable against its other creditors.
 
SECTION 5.12.         Minimum Consolidated Liquidity.  The Borrower shall have
on the last day of each fiscal quarter, on a consolidated basis, unrestricted
cash and cash equivalents plus short-term investments plus all unused Revolving
Credit Commitments, all in an aggregate amount not less than $100,000,000.
 
ARTICLE VI

 
Limitation on Liens
 
The Borrower covenants and agrees that, until the Revolving Credit Commitments
have expired or been terminated and the Revolving Loans have been repaid in
full, neither the Borrower nor any Material Subsidiary shall create or suffer to
exist any Lien on (a) any of its accounts receivable or the resulting credit
balances arising from the factoring of accounts receivables, except for Liens
granted under the Tech Credit Agreement, on accounts receivable in an aggregate
amount not to exceed $50,000,000 at any time and the resulting credit balances
arising from the factoring of such accounts receivable, or (b) any of its other
assets or properties, except in any case for Permitted Encumbrances.
 
ARTICLE VII

 
Events of Default
 
If any of the following events (each, an “Event of Default”) shall occur and be
continuing:
 
 
45

--------------------------------------------------------------------------------

 
 
(a)           the Borrower shall fail to pay any principal of any Revolving Loan
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise;
 
(b)           the Borrower shall fail to pay any interest, fee or other amount
(other than an amount referred to in clause (a) of this Article VII) payable
under this Agreement or any other Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of three Business Days;
 
(c)           any representation or warranty made by the Borrower (or any of its
officers or other representatives) under or in connection with any Loan Document
shall prove to have been incorrect in any material respect when made or deemed
to have been made (unless, if the circumstances giving rise to such
misrepresentation or breach of warranty are capable of being remedied, the
Borrower remedies such circumstances within thirty (30) days after receipt of
notice to the Borrower from the Agent specifying such inaccuracy);
 
(d)           the Borrower shall fail to perform or observe any term, covenant,
or agreement contained herein on its part to be performed or observed (other
than a failure to comply with any term or condition contained in Section 5.02 or
Article VI) if such failure shall remain unremedied for thirty (30) days after
written notice thereof shall have been given to the Borrower by the Agent or the
Required Lenders, except where such default cannot be reasonably cured within 30
days but can be cured within 60 days, the Borrower has (i) during such 30-day
period commenced and is diligently proceeding to cure the same and (ii) such
default is cured within 60 days after the earlier of becoming aware of such
failure and receipt of notice to the Borrower from the Agent or the Required
Lenders specifying such failure;
 
(e)           (1)  the Borrower shall fail to make any payment when the same
becomes due and payable with respect to any Material Indebtedness, and such
failure shall continue beyond the applicable grace period, if any, specified in
the agreement or instrument relating to such Material Indebtedness; or (ii) any
other event shall occur or condition shall exist under any agreement or
instrument relating to any Material Indebtedness and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Material Indebtedness; or (iii) any
Material Indebtedness shall be declared to be due and payable, or required to be
prepaid or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Material Indebtedness shall be required to be made, in each case
prior to the stated maturity thereof;
 
(f)           the entry by a court having jurisdiction in the premises of (i) a
decree or order for relief in respect of the Borrower or any Material Subsidiary
in an involuntary case or proceeding under any applicable United States federal,
state, or foreign bankruptcy, insolvency, reorganization, or other similar law
or (ii) a decree or order adjudging the Borrower or any Material Subsidiary
bankrupt or insolvent, or approving as properly filed a petition seeking
reorganization, arrangement, adjustment or composition of or in respect of the
Borrower or any Material Subsidiary under any applicable United States federal,
state, or foreign law, or appointing a custodian, receiver, liquidator,
assignee, trustee, sequestrator or other similar official of the Borrower or any
Material Subsidiary, or
 
 
46

--------------------------------------------------------------------------------

 
 
ordering the winding up or liquidation of the affairs of the Borrower or any
Material Subsidiary, and the continuance of any such decree or order for relief
or any such other decree or order unstayed and in effect for a period of sixty
(60) consecutive days;
 
(g)           the commencement by the Borrower or any Material Subsidiary of a
voluntary case or proceeding under any applicable United States federal, state,
or foreign bankruptcy, insolvency, reorganization or other similar law or of any
other case or proceeding to be adjudicated a bankrupt or insolvent, or the
consent by the Borrower or any Material Subsidiary to the entry of a decree or
order for relief in respect of the Borrower or any Material Subsidiary in an
involuntary case or proceeding under any applicable United States federal,
state, or foreign bankruptcy, insolvency, reorganization, or other similar law
or to the commencement of any bankruptcy or insolvency case or proceeding
against it, or the filing by the Borrower or any Material Subsidiary of a
petition or answer or consent seeking reorganization or relief under any
applicable United States federal, state, or foreign law, or the consent by the
Borrower or any Material Subsidiary to the filing of such petition or the
appointment of or taking possession by a custodian, receiver, liquidator,
assignee, trustee, sequestrator, or similar official of the Borrower or any
Material Subsidiary or of any substantial part of the property of, or the making
by the Borrower or any Material Subsidiary of an assignment for the benefit of
creditors, or the admission by the Borrower or any Material Subsidiary in
writing of its inability to pay its debts generally as they become due, or the
taking of corporate action by the Borrower or any Material Subsidiary in
furtherance of any such action;
 
(h)           failure by the Borrower or any Material Subsidiary to pay final
non-appealable judgments, which (i) remain unpaid, undischarged and unstayed for
a period of more than sixty (60) days after such judgment becomes final, and
(ii) would have a Material Adverse Effect;
 
(i)            an ERISA Event occurs which results in the imposition or granting
of security, or the incurring of a liability that individually and/or in the
aggregate has or would have a Material Adverse Effect; or
 
(j)            the Borrower fails to perform the covenant contained in
Section 5.02 or the covenant contained in Article VI;
 
then, and in every such event (other than an event described in clause (f) or
(g) of this Article VII), and at any time thereafter during the continuance of
such event, the Agent may, and at the request of the Required Lenders shall, by
notice to the Borrower, take any of the following actions, at the same or
different times: (i) terminate the Revolving Credit Commitments and thereupon
the Revolving Credit Commitments shall terminate immediately and (ii) declare
the Revolving Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable
 
 
47

--------------------------------------------------------------------------------

 
 
may thereafter be declared to be due and payable), and thereupon the principal
of the Revolving Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; provided that upon the occurrence of an event described in
clause (f) or (g) of this Article VII, the Revolving Credit Commitments shall
automatically terminate and the principal of the Revolving Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower, without further action of the
Agent or any Lender.  Upon the occurrence and the continuance of an Event of
Default, the Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Agent under the Loan Documents
or at law or equity, including all remedies provided under the UCC.
 
In the event of any Event of Default specified in clause (e) of the preceding
paragraph of this Article, such Event of Default and all consequences thereof
(excluding any resulting payment default) shall be annulled, waived and
rescinded automatically and without any action by the Agent or the Lenders if,
within ten (10) days after such Event of Default arose, (i) the Indebtedness or
guarantee that is the basis for such Event of Default has been discharged, (ii)
the holders thereof have rescinded or waived the acceleration, notice or action
(as the case may be) giving rise to such Event of Default or (iii) the default
that is the basis for such Event of Default has been cured to the satisfaction
of the holders thereof.
 
Notwithstanding anything to the contrary contained in this Article VII, in the
event that the Borrower fails to comply with the requirements of Section 5.02
and an Event of Default shall occur and be continuing pursuant to clause (i)
above, the Borrower may within twenty (20) days subsequent to the date of such
breach elect to issue equity securities for cash, and upon the receipt with
thirty days after such election by the Borrower of such cash (the “Cure
Amount”), Section 5.02 shall be recalculated giving effect to the following pro
forma adjustments:
 
(i)             EBITDA shall be increased, solely for the purpose of measuring
the performance under Section 5.02 and not for any other purpose under this
Agreement, by an amount equal to the Cure Amount; and
 
(ii)            If, after giving effect to the foregoing recalculations, the
Borrower shall then be in compliance with the requirements of Section 5.02 (and
shall deliver to the Agent a pro forma certificate of a Financial Officer
demonstrating such compliance), the Borrower shall be deemed to have satisfied
the requirements thereof as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable breach or default that had occurred shall be deemed cured for the
purposes of this Agreement;
 
 
48

--------------------------------------------------------------------------------

 
 
provided that (i) no more than three such equity contributions may be made after
the Closing Date, and (ii) no Indebtedness repaid with the proceeds of any such
equity contribution shall be deemed repaid for purposes of determining
compliance with Section 5.02 on the last day of the fiscal period for which the
Cure Amount was received.
 
ARTICLE VIII

 
The Agent
 
Each of the Lenders hereby irrevocably appoints the Agent as its agent and
authorizes the Agent to take such actions on its behalf, including execution of
the other Loan Documents, and to exercise such powers as are delegated to the
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.
 
The bank serving as the Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Agent, and such bank and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Borrower or any Affiliate thereof as if it were not the Agent hereunder.
 
The Agent shall not have any duties or obligations except those expressly set
forth in the Loan Documents.  Without limiting the generality of the foregoing,
(a) the Agent shall not be subject to any fiduciary or other implied duties,
regardless of whether an Event of Default has occurred and is continuing,
(b) the Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except, subject to the last paragraph of this
Article VIII, discretionary rights and powers expressly contemplated by the Loan
Documents that the Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02), and (c) except
as expressly set forth in the Loan Documents, the Agent shall not have any duty
to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Agent or any of its
Affiliates in any capacity.  The Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 9.02) or in the absence of its own
gross negligence or willful misconduct.  The Agent shall be deemed not to have
knowledge of any Event of Default unless and until written notice thereof is
given to the Agent by the Borrower or a Lender, and the Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or in connection with any Loan Document, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction
 
 
49

--------------------------------------------------------------------------------

 
 
of any condition set forth in Article IV or elsewhere in any Loan Document,
other than to confirm receipt of items expressly required to be delivered to the
Agent.
 
The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person.  The Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon.  The Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
The Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by the Agent.  The Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.
 
Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, the Agent may resign at any time by notifying the Lenders and
the Borrower.  Upon any such resignation, the Required Lenders shall have the
right, with the consent (not to be unreasonably withheld or delayed) of the
Borrower, to appoint a successor, which shall be another Lender; provided that
during the existence and continuation of an Event of Default, no consent of the
Borrower shall be required.  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Agent gives notice of its resignation, then the
retiring Agent may, on behalf of the Lenders, appoint a successor Agent which
shall be a commercial bank or an Affiliate of any such commercial bank
reasonably acceptable to Borrower.  Upon the acceptance of its appointment as
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor.  After the Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender also acknowledges that it will, independently and
without
 
 
50

--------------------------------------------------------------------------------

 
 
reliance upon the Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or related agreement or any document furnished hereunder
or thereunder.
 
ARTICLE IX
 
Miscellaneous
 
SECTION 9.01.         Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:
 
(i)           if to the Borrower, to SunPower Corporation at:
 
77 Rio Robles
San Jose, CA 95134
Attention: Dennis V. Arriola, Chief Financial Officer
Facsimile : 408-240-5417
Email: Dennis.Arriola@SunPowerCorp.com
 
with a copy (which shall not constitute notice) to:
 
77 Rio Robles
San Jose, CA 95134
Attention: General Counsel
Facsimile: 408-240-5400


(ii)           if to the Agent, to Crédit Agricole Corporate and Investment Bank
at:
 
1301 Avenue of the Americas
New York, NY 10019
Attention: Agnes Castillo
Telecopy No.: 917-849-5463 or 917-849-5456
Email: Agnes.Castillo@ca-cib.com
 
(iii)           if to any other Lender, to it at its address or facsimile number
set forth in its Administrative Questionnaire.
 
(b)           All such notices and other communications (i) sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received or (ii) sent by facsimile shall be
deemed to have been given when sent and when receipt has been confirmed by
telephone, provided that if not
 
 
51

--------------------------------------------------------------------------------

 
 
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient.
 
(c)            Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail and
internet or intranet websites) pursuant to procedures approved by the Agent;
provided that the foregoing shall not apply to notices pursuant to Article II or
to compliance and no Event of Default certificates delivered pursuant to
Section 5.01(e) unless otherwise agreed by the Agent and the applicable
Lender.  The Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.  All such notices and
other communications (i) sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(i) of notification that such notice or
communication is available and identifying the website address therefor.
 
(d)           Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto.
 
SECTION 9.02.         Waivers; Amendments.  (a)  No failure or delay by the
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Agent and the Lenders hereunder and under any other
Loan Document are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of any Loan Document
or consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  Without limiting the generality of the
foregoing, to the extent permitted by law, the making of a Loan shall not be
construed as a waiver of any Event of Default, regardless of whether the Agent
or any Lender may have had notice or knowledge of such Event of Default at the
time.
 
(b)           Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except (i) in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders, provided that the
Borrower and the Agent may enter into (A) an amendment to effect the provisions
of Section 2.19(b) upon the effectiveness
 
 
52

--------------------------------------------------------------------------------

 
 
of any Incremental Revolving Credit Assumption Agreement and (B) a Change in
Control Amendment under Section 2.20, or (ii) in the case of any other Loan
Document (other than any such amendment to effectuate any modification thereto
expressly contemplated by the terms of such other Loan Documents), pursuant to
an agreement or agreements in writing entered into by the Agent and the
Borrower, with the consent of the Required Lenders; provided that no such
agreement shall (A) increase the Revolving Credit Commitment of any Lender
without the written consent of such Lender; it being understood that the waiver
of any Event of Default or mandatory prepayment shall not constitute an increase
of any Revolving Credit Commitment of any Lender, (B) reduce or forgive the
principal amount of any Loan or reduce the rate of interest thereon, or reduce
or forgive any interest or fees (including any prepayment fees) payable
hereunder, without the written consent of each Lender directly affected thereby,
(C) postpone any scheduled date of payment of the principal amount of any Loan,
or any date for the payment of any interest, Fees or other Obligations payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Revolving Credit Commitment,
without the written consent of each Lender directly affected thereby; provided
that only the consent of the Required Lenders shall be necessary to amend the
provisions of Section 2.11(c) providing for the default rate of interest, or to
waive any obligations of the Borrower to pay interest at such default rate,
(D) change Sections 2.08(b), 2.16(b) or 2.16(e) in a manner that would alter the
manner in which payments are shared, without the written consent of each Lender,
(E) change any of the provisions of this Section 9.02, the definition of
“Required Lenders”, the definition of “Required Class Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (F) change any of the provisions of Section 2.20 or the definition
of “Change in Control” without the written consent of each Lender, or (G) waive
any conditions precedent set out in Article IV in respect of any Credit Event
without the written consent of each Lender; provided, further, that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Agent hereunder without the prior written consent of the Agent.  The Agent may
without the consent of any Lender also amend the Commitment Schedule to reflect
assignments entered into pursuant to Section 9.04.  Notwithstanding the
foregoing, with the consent of the Borrower and the Required Lenders, this
Agreement (including Sections 2.08(b), 2.16(b) and 2.16(e)) may be amended
(x) to allow the Borrower to prepay Revolving Loans on a non-pro rata basis in
connection with offers made to all the Lenders pursuant to procedures approved
by the Agent and (y) to allow the Borrower to make loan modification offers to
all the Lenders that, if accepted, would (A) allow the maturity and scheduled
amortization of the Revolving Loans of the accepting Lenders to be extended,
(B) increase the Applicable Rates and/or Fees payable with respect to the
Revolving Loans and Revolving Credit Commitments of the accepting Lenders and
(C) treat the modified Revolving Loans and Revolving Credit Commitments of the
accepting Lenders as a new class of Revolving Loans and Revolving Credit
Commitments for all purposes under this Agreement.
 
(c)            If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby”, the
 
 
53

--------------------------------------------------------------------------------

 
 
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then (x) the
Agent may elect to purchase all (but not less than all) of (1)  such Lender’s
Revolving Credit Commitments, the corresponding Revolving Loans owing to it and
all of its rights and obligations hereunder and under the other Loan Documents
in respect thereof or (2) such Lender’s Revolving Credit Commitments, the
Revolving Loans owing to it and all of its rights and obligations hereunder and
under the other Loan Documents, provided that the Borrower shall pay to such
Non-Consenting Lender on the day of such purchase all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrower
hereunder to and including the date of termination, including, without
limitation, payments due to such Non-Consenting Lender under Sections 2.13 and
2.15 and an amount, if any, equal to the payment which would have been due to
such Lender on the day of such purchase under Section 2.14 had the Revolving
Loans of such Non-Consenting Lender been prepaid on such date rather than sold
to the Agent or (y) the Borrower may elect to replace a Non-Consenting Lender as
a Lender party to this Agreement, provided that, concurrently with such
replacement by the Borrower, (i) another bank or other entity which is
reasonably satisfactory to the Borrower and the Agent shall agree, as of such
date, to purchase for cash the Revolving Loans due to the Non-Consenting Lender
pursuant to an Assignment and Assumption and to become a Lender for all purposes
under this Agreement and to assume all obligations of the Non-Consenting Lender
to be terminated as of such date and to comply with the requirements of
clause (b) of Section 9.04, (ii) the replacement Lender shall grant its consent
with respect to the applicable proposed amendment, waiver or consent and
(iii) the Borrower shall pay to such Non-Consenting Lender in same day funds on
the day of such replacement (1) all interest, fees and other amounts then
accrued but unpaid to such Non-Consenting Lender by the Borrower hereunder to
and including the date of termination, including, without limitation, payments
due to such Non-Consenting Lender under Sections 2.13 and 2.15, and (2) an
amount, if any, equal to the payment which would have been due to such Lender on
the day of such replacement under Section 2.14 had the Revolving Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.  Each Lender agrees that if the Agent or the Borrower, as
the case may be, exercises its option hereunder, it shall promptly execute and
deliver all agreements and documentation necessary to effectuate such assignment
as set forth in Section 9.04.  If any Lender does not promptly execute and
deliver all agreements and documentation necessary to effectuate such assignment
as set forth in Section 9.04, then the Agent or the Borrower shall be entitled
(but not obligated) to execute and deliver such agreement and documentation
relating to such assignment on behalf of such Non-Consenting Lender and any such
agreement and/or documentation so executed by the Agent or the Borrower shall be
effective for purposes of documenting an assignment pursuant to Section 9.04.
 
(d)           The Agent and the Borrower may amend any Loan Document to correct
administrative or manifest errors or omissions, or to effect administrative
changes that are not adverse to any Lender; provided, however, that no such
amendment shall become effective until the fifth Business Day after it has been
posted to the Lenders, and
 
 
54

--------------------------------------------------------------------------------

 
 
then only if the Required Lenders have not objected in writing thereto within
such five Business Day period.
 
(e)           Anything in this Agreement to the contrary notwithstanding, no
waiver or modification of any provision of this Agreement that has the effect
(either immediately or at some later time) of enabling the Borrower to satisfy a
condition precedent to the making of a Loan of any Class shall be effective
against the Lenders of such Class for purposes of the Revolving Credit
Commitments of such Class unless the Required Class Lenders of such Class shall
have concurred with such waiver or modification, and no waiver or modification
of any provision of this Agreement or any other Loan Document that could
reasonably be expected to adversely affect the Lenders of any Class in a manner
that does not affect all Classes equally shall be effective against the Lenders
of such Class unless the Required Class Lenders of such Class shall have
concurred with such waiver or modification.
 
SECTION 9.03.         Expenses; Indemnity; Damage Waiver.  (a)  The Borrower
agrees to pay on demand all reasonable and documented costs and expenses of the
Agent (including the fees and expenses of Linklaters LLP as special counsel to
the Lenders to the extent previously agreed) in connection with the preparation,
execution, delivery and administration of the Loan Documents.
 
(b)           The Borrower shall indemnify the Agent and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, liabilities and related expenses (including
reasonable and documented fees and expenses of counsel), but excluding Taxes
which shall be dealt with exclusively pursuant to Section 2.15 above, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated thereby, the performance by the parties hereto of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Environmental Liability
related in any way to the Borrower or any of its Subsidiaries or to any property
owned or operated by the Borrower or any of its Subsidiaries, or (iii) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto (and regardless of
whether such matter is initiated by a third party or by the Borrower or any of
its Affiliates); provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the
negligence or willful misconduct of such Indemnitee.
 
(c)           To the extent that the Borrower fails to pay any amount required
to be paid by it to the Agent under paragraph (a) or (b) of this Section, each
Lender severally agrees to pay to the Agent such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim,
 
 
55

--------------------------------------------------------------------------------

 
 
damage, penalty, liability or related expense, as the case may be, was incurred
by or asserted against the Agent in its capacity as such.
 
(d)           To the extent permitted by applicable law, no party to this
Agreement shall assert, and each hereby waives, any claim against any other
party hereto or any Related Party thereof, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Revolving Loan or the use of the proceeds thereof.
 
SECTION 9.04.         Successors and Assigns.  (a)  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that (i)
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section (any attempted
assignment or transfer not complying with the terms of this Section shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
 
(b)           (i)  Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more commercial banks, savings banks,
financial institutions or other institutional investors all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Revolving Credit Commitment or the Revolving Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:
 
(A)          the Borrower, provided that no consent of the Borrower shall be
required (1) for an assignment to an Eligible Assignee or (2) if an Event of
Default has occurred and is continuing, and provided further that no consent of
the Borrower shall be required for an assignment during the primary syndication
of the Revolving Loans to Persons identified by the Agent to the Borrower on or
prior to the Closing Date and reasonably acceptable to the Borrower; and
 
(B)           the Agent.
 
(ii)           Assignments shall be subject to the following additional
conditions:
 
 
56

--------------------------------------------------------------------------------

 
 
(A)          except in the case of an assignment to another Lender, an Affiliate
of a Lender or an Approved Fund or an assignment of the entire remaining amount
of the assigning Lender’s Revolving Credit Commitment or Revolving Loans, the
amount of the Revolving Credit Commitment or the principal amount of Revolving
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Agent and determined on an aggregate basis in the event of
concurrent assignments to Related Funds (as defined below)) shall be in a
minimum amount of at least $5,000,000 unless each of the Borrower and the Agent
otherwise consent;
 
(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
 
(C)           the parties to each assignment shall execute and deliver to the
Agent an Assignment and Assumption via an electronic settlement system
acceptable to the Agent (or, if previously agreed with the Agent, manually); and
 
(D)           the assignee, if it shall not be a Lender, shall deliver on or
prior to the effective date of such assignment, to the Agent (1) an
Administrative Questionnaire and (2) if applicable, an appropriate Internal
Revenue Service form (such as Form W-8BEN or W-8ECI or any successor form
adopted by the relevant United States taxing authority) as required by
applicable law supporting such assignee’s position that no withholding by any
Borrower or the Agent for United States income tax payable by such assignee in
respect of amounts received by it hereunder is required.
 
The term “Related Funds” shall mean with respect to any Lender that is an
Approved Fund, any other Approved Fund that is managed or advised by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.
 
(iii)           Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the
 
 
57

--------------------------------------------------------------------------------

 
 
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.13, 2.14, 2.15 (subject to the requirements of Section
2.15) and 9.03 with respect to facts and circumstances occurring on or prior to
the effective date of such assignment).  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
 
(iv)           The Agent, acting for this purpose as an agent of the Borrower,
shall maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Revolving Credit Commitment of, or principal amount of, and
any interest on, the Revolving Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
 
(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire and tax certifications required by
Section 9.04(b)(ii)(D)(2) (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.04(a),
2.16(c) or 9.03(c), the Agent shall have no obligation to accept such Assignment
and Assumption and record the information therein in the Register unless and
until such payment shall have been made in full, together with all accrued
interest thereon.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
Section 9.04.
 
(vi)           By executing and delivering an Assignment and Assumption, the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as
follows:  (i) such assigning Lender warrants that it is the legal and beneficial
owner of the interest being assigned thereby free and clear of any adverse claim
and that its Revolving Credit Commitment, and the outstanding balances of its
Revolving Loans, in each case without giving effect to assignments thereof which
have not become effective, are as set forth in such Assignment and Assumption,
 
 
58

--------------------------------------------------------------------------------

 
 
(ii) except as set forth in (i) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto, or the financial condition of
the Borrower or any Subsidiary or the performance or observance by the Borrower
or any Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto;
(iii) such assignee represents and warrants that it is an Eligible Assignee,
legally authorized to enter into such Assignment and Assumption; (iv) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the most recent financial statements referred to in Section 3.04(a) or
delivered pursuant to Section 5.01 and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Assumption; (v) such assignee will independently and
without reliance upon the Agent, such assigning Lender or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (vi) such assignee appoints and authorizes the Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to the Agent, by the terms hereof, together with such
powers as are reasonably incidental thereto; and (vii) such assignee agrees that
it will perform in accordance with their terms all the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.
 
(c)            (i)  Any Lender may sell participations to one or more commercial
banks, savings banks or other financial institutions or, with the consent of the
Borrower (so long as no Event of Default is outstanding and continuing), other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Revolving
Credit Commitment or the Revolving Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (C) the Borrower, the Agent, and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement,
(D) no such Participant shall be a “creditor” as defined in Regulation T or a
“foreign branch of a broker-dealer” within the meaning of Regulation X, and (E)
neither the Borrower nor any of its Affiliates shall be a Participant.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.  Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.13, 2.14 and 2.15 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to
 
 
59

--------------------------------------------------------------------------------

 
 
paragraph (b) of this Section.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.16(c) as
though it were a Lender.  Each Lender that sells a participation, acting solely
for this purpose as an agent of the Borrower, shall maintain at one of its
offices a register for the recordation of the names and addresses of each
Participant and the principal amounts of, and stated interest on, each
participant’s interest in the Revolving Loans or other obligations under this
Agreement (the “Participant Register”).  The entries in the Participant Register
shall be conclusive, absent manifest error, and such Lender may treat each
Person whose name is recorded in the Participant Register pursuant to the terms
hereof as the owner of such participation for all purposes of this Agreement,
notwithstanding notice to the contrary.
 
(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.13 or 2.15 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.  A Participant shall not be entitled to the
benefits of Section 2.15 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.15(f) as though it were a Lender.
 
(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
(e)           If the consent of the Borrower to an assignment or to an Eligible
Assignee is required hereunder, the Borrower shall be deemed to have given its
consent fifteen (15) Business Days after the date notice thereof (which notice
shall specify such fifteen-day notice period described herein) has been
delivered by the assigning Lender (through the Agent) unless such consent is
expressly refused by the Borrower prior to such fifteenth Business Day.
 
SECTION 9.05.         Survival.  All covenants, agreements, representations and
warranties made by the Borrower in the Loan Documents and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement or
any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and shall continue in full force and effect as long as the principal
of or any accrued interest on any Revolving Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Revolving Credit Commitments have not expired or terminated.  The provisions of
Sections 2.13, 2.14, 2.15 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Revolving Loans, the expiration or
 
 
60

--------------------------------------------------------------------------------

 
 
termination of the Revolving Credit Commitments or the termination of this
Agreement or any provision hereof.
 
SECTION 9.06.         Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and the Fee Letters and any separate letter agreements with
respect to fees payable to the Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.02, this Agreement shall become
effective when it shall have been executed by the Agent and when the Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or in ‘PDF’ format by electronic mail shall be
effective as delivery of a manually executed counterpart of this Agreement.
 
SECTION 9.07.         Severability.  To the extent permitted by law, any
provision of any Loan Document held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions thereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
 
SECTION 9.08.         Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other obligations at any time owing by such Lender to or
for the credit or the account of the Borrower.  The applicable Lender shall
notify the Borrower and the Agent of such set-off or application, provided that
any failure to give or any delay in giving such notice shall not affect the
validity of any such set-off or application under this Section.  The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
 
SECTION 9.09.         Governing Law; Jurisdiction; Consent to Service of
Process; Waiver of Jury Trial.  (a)  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN AS EXPRESSLY SET FORTH IN ANY OTHER LOAN DOCUMENT) SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE
APPLICATION OF ANOTHER LAW.
 
 
61

--------------------------------------------------------------------------------

 
 
(b)            Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any New
York state court or federal court of the United States of America sitting in the
Borough of Manhattan in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
of the other Loan Documents, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in any such New York state court or, to the extent permitted by law,
in such federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.
 
(c)            Each of the parties hereto irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any of the
other Loan Documents to which it is a party in any New York state or federal
court.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court sitting in the Borough of
Manhattan in New York City.
 
(d)            To the extent permitted by law, each party to this Agreement
hereby irrevocably waives personal service of any and all process upon it and
agrees that all such service of process may be made by express or overnight mail
or courier, postage prepaid, directed to it at its address for notices as
provided for in Section 9.01.  Nothing in this Agreement or any other Loan
Document will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
 
(e)            EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this waiver
is intended to be all-encompassing of any and all disputes that may be filed in
any court and that relate to the subject matter of this transaction, including
contract claims, tort claims, breach of duty claims and all other common law and
statutory claims. Each party hereto acknowledges that this waiver is a material
inducement to enter into a business relationship, that each has already relied
on this waiver in entering into this Agreement, and that each will continue to
rely on this waiver in their related future dealings. Each party hereto further
warrants and represents that it has reviewed this waiver with its legal counsel
and that it knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 9.09(e) AND
 
 
62

--------------------------------------------------------------------------------

 
 
EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT
OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE LOANS MADE HEREUNDER. In the event of litigation, this Agreement
may be filed as a written consent to a trial by the court.
 
SECTION 9.10.         Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.11.         Confidentiality.  The Agent and each Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, trustees,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory, governmental or administrative authority, (c) to the extent required
by law or by any subpoena or similar legal process, (d) to any other party to
this Agreement, (e) in connection with the exercise of any remedies hereunder or
any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (ii) any
pledgee referred to in Section 9.04(d) or (iii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the Agent or any
Lender on a nonconfidential basis from a source other than the Borrower.  For
the purposes of this Section, “Information” means all information received from
the Borrower relating to the Borrower or its businesses, or the Transactions
other than any such information that is available to the Agent or any Lender on
a nonconfidential basis prior to disclosure by the Borrower.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
SECTION 9.12.         Several Obligations; Nonreliance; Violation of Law.  The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Revolving Loan or perform any of its
obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder.  Each Lender hereby represents that (a) it is not relying
on or looking to any Margin Stock for the repayment of the Borrowings provided
for herein and (b) it is not and will not become a “creditor” as defined in
Regulation T or a “foreign branch of a broker-dealer” within
 
 
63

--------------------------------------------------------------------------------

 
 
the meaning of Regulation X.  Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any Requirement of Law.
 
SECTION 9.13.         USA PATRIOT Act.  Each Lender that is subject to the
requirements of the USA PATRIOT Act hereby notifies the Borrower that pursuant
to the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the USA Patriot Act.
 
SECTION 9.14.         Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Revolving
Loan, together with all fees, charges and other amounts which are treated as
interest on such Revolving Loan under applicable law (collectively, the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by the Lender holding
such Revolving Loan or participation in accordance with applicable law, the rate
of interest payable in respect of such Revolving Loan or participation
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Revolving Loan or participation
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Revolving Loans or participations or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.
 
[Remainder of page intentionally left blank.]


 
64

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

  SUNPOWER CORPORATION         by       /s/ Dennis V. Arriola     Name: Dennis
V. Arriola    
Title:   Executive Vice President and
Chief Financial Officer

 
 
 

--------------------------------------------------------------------------------

 
 

 
CRÉDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, individually and as
Agent
        by       /s/ Dianne M. Scott     Name: Dianne M. Scott    
Title:   Managing Director

 

  by       /s/ Gary Herzog     Name: Gary Herzog    
Title:   Managing Director



 
 

--------------------------------------------------------------------------------

 
 

  Citicorp North America, Inc.,
as a Lender
        by       /s/ David Mode     Name:  David Mode     
Title:   Managing Director


 
 

--------------------------------------------------------------------------------

 
 

  HSBC Bank USA, National Association,
as a Lender
        by       /s/ Christopher Samms     Name: Christopher Samms    
Title:   Senior Vice President, #9426


 
 

--------------------------------------------------------------------------------

 
 

 
Lloyds TSB Bank plc,,
as a Lender
        by       /s/ Karen Weich     Name: Karen Weich    
Title:   Vice Presdient
            W011

 

  by       /s/ Susan Hay     Name: Susan Hay    
Title:   Senior Vice President
            H026

 
 
 

--------------------------------------------------------------------------------

 
 

  Royal Bank of Scotland plc,
as a Lender
        By       /s/ Andrew N. Taylor     Name: Andrew N. Taylor    
Title:   Vice President


 
 

--------------------------------------------------------------------------------

 
 

  Sovereign Bank,
as a Lender
        by       /s/ Alister Moreno     Name: Alister Moreno    
Title:   Global Banker

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1

 
COMMITMENT SCHEDULE
 
Lender
 
Revolving Credit Commitment
 
Crédit Agricole Corporate and Investment Bank
  $ 75,000,000  
HSBC Bank USA, National Association
  $ 50,000,000  
Lloyds TBS Bank plc
  $ 50,000,000  
The Royal Bank of Scotland plc
  $ 50,000,000  
Sovereign Bank
  $ 40,000,000  
Citicorp North America, Inc.
  $ 10,000,000  
Total
  $ 275,000,000  

 
COMMITMENT SCHEDULE
(SunPower Corporation)
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE II


PERMITTED ENCUMBRANCES
 
 
1.
Liens on approximately $500,000 of escrowed cash pursuant to that Agreement,
dated April 27, 2009, by and between the Company and Addison Avenue Federal
Credit Union, as amended on January 28, 2011, relating to residential solar loan
guarantees.



 
2.
Liens on equipment pursuant to that Financing Agreement for the Development or
Rehabilitation of Property in Milpitas California for Specified Solar Panel
Manufacturing Purposes, dated February 1, 2011, between The Redevelopment Agency
of the City of Milpitas and the Company.



 
3.
Liens on equipment pursuant to that Capital Equipment and Assistance Agreement,
dated as of March 28, 2011, by and between The Redevelopment Agency of the City
of San Jose, the City of San Jose and the Company.



 
4.
Liens in connection with the sale-leaseback arrangement, pursuant to the Master
Lease Agreement dated as of June 26, 2009 by and among WF-SPWR I Solar Statutory
Trust, Whippletree Solar, LLC, and the other Persons party thereto of certain
solar power production projects and the related escrow of funds supporting the
obligations of certain Subsidiaries thereunder;



 
5.
Liens in connection with an escrow by the Borrower in the amount of $2,400,000
in respect of the performance obligations of Greater Sandhill I, LLC (“GS”), an
unaffiliated customer of the Borrower, under a Solar Energy Purchase Agreement
between GS and Public Service Company of Colorado and related documentation;



 
6.
Escrow Agreement, dated August 24, 2007, between the Company and Norsun AS, as
amended on June 25, 2008 and June 27, 2008; Escrow Increase Letters dated
October 27, 2009 and January 26, 2010.



 
7.
Lien on approximately *** of escrowed cash pursuant to that Escrow Agreement for
Security Deposits in Lieu of Retention by and between the *** and SunPower
Corporation, Systems and dated March 24, 2011, in connection with that certain
Design-Build Contract Photovoltaic Systems by and between the *** and SunPower
Corporation, Systems and dated October 26, 2010.



 
8.
Liens pursuant to the First Amended and Restated Purchase Agreement, dated
November 1, 2010, between SunPower North America LLC and Technology Credit
Corporation, as amended on January 25, 2011 and April 18, 2011.



 
9.
Liens on property and equipment pursuant to the Mortgage Loan Agreement, dated
May 6, 2010, by and among SunPower Philippines Manufacturing Ltd., SPML Land,
Inc. and International Finance Corporation, as amended on November 2, 2010.



 
10.
Liens on equipment pursuant to Mortgage, dated September 26, 2008, between the
SunPower Philippines Manufacturing Ltd. and Norsun A.S.



 
***  CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



PERMITTED ENCUMBRANCES
(SunPower Corporation)
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE III


SUBSIDIARIES



Operating Subsidiaries
Jurisdiction of Incorporation
Shareholder
% Owned
SunPower Corporation, Systems (FKA PowerLight Corporation)
Delaware
Pluto Acquisitiion Company LLC
100%
SunPower Foundation
California
SunPower Corporation
N/A
SunPower North America, LLC (FKA SunPower North America, Inc.)
Delaware
SunPower Corporation
100%
Pluto Acquisition Company LLC
Delaware
SunPower Corporation
100%
Tilt Solar, LLC
California
SunPower Corporation, Systems
100%
SunPower Energy Systems Canada Corporation
Nova Scotia, Canada
SunPower Systems Sarl
100%
SunPower Corporation Mexico, S. de R.L. de C.V.
Mexico
SunPower Systems Sarl / SunPower Technology Ltd.
99% / 1%
Energy Ray Anonymi Energeiaki Etaireia (distinctive title Energy Ray Energeiaki)
Greece
SunPower Corporation Malta Holdings Ltd / SunPower Corporation UK Limited /
SunPower Malta Limited / SunPower Systems Sarl
See footnote 1
SPWR Energias Renováveis Unipessoal, Ltda.
Portugal
SunPower Systems Sarl
100%
SPWR Solar Energeiaki Hellas Single Member EPE (distinctive title: SPWR Solar
Hellas Single Member EPE)
Greece
SunPower Systems Sarl
100%
SunPower Corporation (Switzerland) Sarl
Switzerland
SunPower Technology Ltd.
100%
SunPower Energy Systems Spain, S.L.
Spain
SunPower Systems Sarl
100%
SunPower France SAS
France
SunPower Systems Sarl
100%

--------------------------------------------------------------------------------

1 * Energy Ray Anonymi Energeiaki Etaireia ownership
 
·
SunPower Corporation Malta Holdings Limited  - 885 shares with nominal value of
€60 each and with value above par €540 each (total value €600 each) in the
company

 
·
SunPower Corporation UK Ltd - 348 shares with nominal value of €60 each and with
value above par €540 each (total value €600 each) in the company

 
·
SunPower Malta Limited  -999 shares with nominal value of €60 each and of 5,208
shares with nominal value of €60 and with value above par €540 each (total value
€600 each) of the company

 
·
SunPower Systems SARL   - 1 share with nominal value of €60 and of 80 shares
with nominal value of €60 each and with value above par €540 each (total value
€600 each) of the company

 



SUBSIDIARIES
(SunPower Corporation)
 
 
 

--------------------------------------------------------------------------------

 
 

Operating Subsidiaries Jurisdiction of Incorporation Shareholder
% Owned
Sunpower GmbH
Germany
SunPower Systems Sarl
100%
SunPower Italia S.r.l.
Italy
SunPower Systems Sarl
100%
SunPower Italy S.r.l.
Italy
SunPower Malta Limited
100%
SunPower Systems Sarl
Switzerland
SunPower Bermuda Holdings
100%
SunRay Italy S.r.l.
Italy
SunPower Malta Limited
100%
SunPower Corporation Malta Holdings Limited (formerly SunRay Malta Holdings
Limited)
Malta
SunPower Bermuda Holdings / SunPower Systems Sarl
> 99% / < 1%
SunPower Management Services S.r.l. (FKA Perseo PV S.r.l.)
Italy
SunRay Italy S.r.l.
100%
SunPower Corporation UK Limited
UK
SunPower Malta Limited
100%
SunRay Project Management S.r.l.
Italy
SunPower Malta Limited
100%
SunPower Malta Limited (formerly SunRay Renewable Energy Limited)
Malta
SunPower Corporation Malta Holdings Ltd / SunPower Systems Sarl
> 99% / < 1%
SunPower Systems Belgium SPRL
Malta
SunPower Systems Sarl / SunPower Malta Limited
> 99% / < 1%
SunPower Corp Israel Ltd (formerly SunRay Israel Blue White Ltd)
Israel
SunPower Malta Limited
100%
SunPower Energy Systems (Pty) Ltd
South Africa
SunPower Malta Limited
100%
SunPower Energy Systems Korea
Korea
SunPower Systems Sarl
100%
SunPower Japan KK
Japan
SunPower Systems Sarl
100%
SunPower Solar Malaysia Sdn. Bhd.
Malaysia
SunPower Technology Ltd.
100%
SunPower Solar Singapore Pte. Ltd.
Singapore
SunPower Systems Sarl
100%
SunPower Solar India Private Limited
India
SunPower Systems Sarl / SunPower Malta Limited
> 99% / < 1%
SunPower Corporation Australia Pty. Ltd.
Australia
SunPower Systems Sarl
100%
SunPower Philippines Ltd. – Regional Operating Headquarters
Cayman Islands
SunPower Technology Ltd.
100%
SunPower Philippines Manufacturing Ltd.
Cayman Islands
SunPower Technology Ltd.
100%
SunPower Technology Ltd.
Cayman Islands
SunPower Bermuda Holdings
100%
SunPower Bermuda Holdings
Bermuda
SunPower Corporation / SunPower Corporation, Systems
90% / 10%

 
SUBSIDIARIES
(SunPower Corporation)

 
 

--------------------------------------------------------------------------------

 
 
Special Purpose Vehicles
Jurisdiction of Incorporation
Shareholder
% Owned
SunPower Development Company
Delaware
SunPower Corporation
100%
Arizona Renewable Ventures, Inc.
Delaware
IDIT Inc.
100%
Arizona Solar Investments, Inc.
Delaware
IDIT Inc.
100%
High Plains Ranch I, LLC
Delaware
SunPower Corporation, Systems
100%
High Plains Ranch II, LLC
Delaware
SunPower Corporation, Systems
100%
High Plains Ranch III, LLC
Delaware
SunPower Corporation, Systems
100%
High Plains Ranch IV, LLC
Delaware
SunPower Corporation, Systems
100%
IDIT Inc.
Delaware
Solar Star XI, LLC
100%
Kalaeloa Solar Two, LLC
Delaware
SunPower Corporation, Systems
100%
Mack Meadow Solar Star, LLC
Delaware
SunPower Corporation, Systems
100%
Parrey, LLC
Delaware
SunPower Corporation, Systems
100%
Solar Star Arizona I, LLC
Delaware
Whippletree Solar, LLC
100%
Solar Star Arizona II, LLC
Delaware
SunPower Corporation, Systems
100%
Solar Star California I, LLC
Delaware
SunPower Corporation, Systems
100%
Solar Star California IV, LLC (FKA Solar Star JCP I, LLC)
Delaware
SunPower Corporation, Systems
100%
Solar Star California VII, LLC
Delaware
Whippletree Solar, LLC
100%
Solar Star California VIII, LLC
Delaware
SunPower Corporation, Systems
100%
Solar Star California XII, LLC
Delaware
Whippletree Solar, LLC
100%
Solar Star California XIII, LLC
Delaware
SunPower Corporation, Systems
100%
Solar Star California XV, LLC
Delaware
SunPower Corporation, Systems
100%
Solar Star California XVI, LLC
Delaware
SunPower Corporation, Systems
100%
Solar Star California XVII, LLC
Delaware
Whippletree Solar, LLC
100%
Solar Star California XVIII, LLC
Delaware
SunPower Corporation, Systems
100%
Solar Star California XIX, LLC
Delaware
SunPower Corporation, Systems
100%
Solar Star California XX, LLC
Delaware
SunPower Corporation, Systems
100%
Solar Star California XXI, LLC
Delaware
SunPower Corporation, Systems
100%

 
SUBSIDIARIES
(SunPower Corporation)
 
 
 

--------------------------------------------------------------------------------

 
 

Special Purpose Vehicles Jurisdiction of Incorporation Shareholder
% Owned
Solar Star California XXII, LLC
Delaware
SunPower Corporation, Systems
100%
Solar Star California XXIV, LLC
Delaware
SunPower Corporation, Systems
100%
Solar Star California XXV, LLC
Delaware
SunPower Corporation, Systems
100%
Solar Star California XXVI, LLC
Delaware
SunPower Corporation, Systems
100%
Solar Star Colorado I, LLC
Delaware
SunPower Corporation, Systems
100%
Solar Star Colorado II, LLC
Delaware
SunPower Corporation, Systems
100%
Solar Star Hawaii I, LLC
Delaware
SunPower Corporation, Systems
100%
Solar Star Hawaii II, LLC
Delaware
SunPower Corporation, Systems
100%
Solar Star HI Air, LLC
Delaware
SunPower Corporation, Systems
100%
Solar Star Highland I, LLC
Delaware
SunPower Corporation, Systems
100%
Solar Star Koyo I, LLC
Delaware
SunPower Corporation, Systems
100%
Solar Star MWHI I, LLC
Delaware
SunPower Corporation, Systems
100%
Solar Star New Jersey III, LLC
Delaware
SunPower Corporation, Systems
100%
Solar Star New Jersey IV, LLC
Delaware
Whippletree Solar, LLC
100%
Solar Star Ohio I, LLC
Delaware
SunPower Corporation, Systems
100%
Solar Star Rancho CWD I, LLC
Delaware
SunPower Corporation, Systems
100%
Solar Texas I, LLC
Delaware
SunPower Corporation, Systems
100%
Solar Texas II, LLC
Delaware
SunPower Corporation, Systems
100%
Solar Texas III, LLC
Delaware
SunPower Corporation, Systems
100%
Solar Texas IV, LLC
Delaware
SunPower Corporation, Systems
100%
Solar Texas V, LLC
Delaware
SunPower Corporation, Systems
100%
Solar Texas VI, LLC
Delaware
SunPower Corporation, Systems
100%
Solar Texas VII, LLC
Delaware
SunPower Corporation, Systems
100%
Solar Texas VIII, LLC
Delaware
SunPower Corporation, Systems
100%
Solar Texas IX, LLC
Delaware
SunPower Corporation, Systems
100%

 
SUBSIDIARIES
(SunPower Corporation)
 
 
 

--------------------------------------------------------------------------------

 
 

Special Purpose Vehicles Jurisdiction of Incorporation Shareholder
% Owned
Solar Star TJX I, LLC
Delaware
SunPower Corporation, Systems
100%
Solar Star XI, LLC (FKA Solar Star California XI, LLC)
Delaware
SunPower Corporation, Systems
100%
Solar Star YC, LLC
Delaware
Whippletree Solar, LLC
100%
SSSA, LLC
Delaware
SunPower Corporation, Systems
100%
SunPower Access I, LLC
Delaware
SunPower Corporation, Systems
100%
SunPower Commercial Finance I, LLC
Delaware
SunPower Corporation, Systems
100%
SunPower Residential I, LLC
Delaware
SunPower Corporation, Systems
100%
SunPower SolarProgram I, LLC
Delaware
SunPower Corporation, Systems
100%
Swingletree Operations, LLC
Delaware
SunPower Corporation
100%
Whippletree Solar, LLC
Delaware
SunPower Corporation
100%
Whirlwind Solar Star, LLC
Delaware
SunPower Corporation, Systems
100%
Aetolia Energy Site Anonymi Energeiaki Etaireia (distinctive title Aetolia
Energeiaki Etaireia)
Greece
Aetolia Energy Site Malta Ltd / Successful Energy Solution Anonymi Energeiaki
Etaireia
70% / 30%
Aetolia Energy Site Malta Limited
Malta
SunPower Malta Ltd / SunPower Corporation Malta Holdings Ltd
99% / 1%
AlexSun 1 Malta Limited
Malta
SunPower Malta Ltd / SunPower Corporation Malta Holdings Ltd
99% / 1%
AlexSun2 Malta Limited
Malta
SunPower Malta Ltd / SunPower Corporation Malta Holdings Ltd
99% / 1%
Almyros Energy Solution Anonymi Energeiaki Etaireia (distinctive title Almyros
Energeiaki A.E.)
Greece
Almyros Energy Solution Malta Limited / Successful Energy Solution Anonymi
Energeiaki Etaireia
70% / 30%
Almyros Energy Solution Malta Limited
Malta
SunPower Malta Ltd / SunPower Corporation Malta Holdings Ltd
99% / 1%
Altair Energia S.r.l.
Italy
SunPower Malta Ltd
100%
Antares PV S.r.l.
Italy
SunPower Malta Ltd
100%
Ardeches Solaire – Draga 1
France
SunPower France SAS
100%
Auriga Energia S.r.l.
Italy
SunPower Malta Ltd
100%
Bilancia PV S.r.l.
Italy
SunPower Malta Ltd
100%

 
SUBSIDIARIES
(SunPower Corporation)
 
 
 

--------------------------------------------------------------------------------

 
 

Special Purpose Vehicles Jurisdiction of Incorporation Shareholder
% Owned
Calliope PV S.r.l.
Italy
SunPower Malta Ltd
100%
Casso Energia PV S.r.l.
Italy
SunPower Malta Ltd
100%
Castore Energia S.r.l.
Italy
SunPower Malta Ltd
100%
CeDiCe Rinnovabile Srl.
Italy
SunPower Malta Ltd
100%
Charente Maritime Solaire – St Leger 1 (dt Hemathia Successful A.E
France
SunPower France SAS
100%
Cikka Solar Srl
Italy
SunPower Malta Ltd
100%
Croce del Sud PV S.r.l.
Italy
SunPower Malta Ltd
100%
Delfino Energia Srl
Italy
SunPower Malta Ltd
100%
Emma Tra Energia Srl.
Italy
SunPower Malta Ltd
100%
Fenice PV Srl
Italy
SunPower Malta Ltd
100%
Floriana Energia S.r.l.
Italy
SunPower Malta Ltd
100%
Galatea Solar S.r.l.
Italy
SunPower Malta Ltd
100%
Gemini Sun S.r.l.
Italy
SunPower Malta Ltd
100%
Ghadira S.r.l.
Italy
SunPower Malta Ltd
100%
Hemathia Successful Anonymi Energeiaki Etaireia (distinctive title Hemathia
Successful A.E.)
Greece
Hemathia Successful Malta Limited / Successful Energy Solution Anonymi
Energeiaki Etaireia
70% / 30%
Hemethia Successful Limited
Malta
SunPower Malta Ltd / SunPower Corporation Malta Holdings Ltd
99% / 1%
Iliaka Parka Voreiou Ellados Anonymi Etaireia (distinctive title AlexSun2 S.A.)
Greece
AlexSun2 Malta Ltd
100%
Jackomelli Energia S.r.l.
Italy
SunPower Malta Ltd
100%
Kozani Energy Anonymi Energeiaki Etaireia (distinctive title Kozani Energy S.A.)
Greece
Kozani Energy Malta Limited
100%
Kozani Energy Malta Limited
Malta
SunPower Malta Ltd / SunPower Corporation Malta Holdings Ltd
99% / 1%
Leon Solar S.r.l.
Italy
SunPower Malta Ltd
100%
Lira PV Srl
Italy
SunPower Malta Ltd
100%
Marte PV S.r.l.
Italy
SunPower Malta Ltd
100%
Megara Rinnovabile S.r.l.
Italy
SunPower Malta Ltd
100%
Mercurio PV S.r.l.
Italy
SunPower Malta Ltd
100%
Nettuno PV S.r.l.
Italy
SunPower Malta Ltd
100%
Orione PV S.r.l.
Italy
SunPower Malta Ltd
100%

 
SUBSIDIARIES
(SunPower Corporation)
 
 
 

--------------------------------------------------------------------------------

 
 

Special Purpose Vehicles Jurisdiction of Incorporation Shareholder
 
Orsa Maggiore PV S.r.l. (sold 12/30/10)
Italy
SunPower Malta Ltd
100%
Orsa Minore PV S.r.l.
Italy
SunPower Malta Ltd
100%
Panormus S.r.l.
Italy
SunPower Malta Ltd
100%
Photovoltaic Park Malta Limited
Malta
SunPower Malta Ltd / SunPower Corporation Malta Holdings Ltd
99% / 1%
Photovoltaica Parka Voreiou Ellados Anonymi Etaireia (distinctive title AlexSun1
S.A.)
Greece
AlexSun1 Malta Ltd
100%
Photovotaica Parka Veroia Anonymi Etaireia (distinctive title Photovoltaica
Parka Veroia S.A.)
Greece
Photovoltaic Park Malta Ltd
100%
Plutone PV Srl S.r.l.
Italy
SunPower Malta Ltd
100%
Porthos PV S.r.l.
Italy
SunPower Malta Ltd
100%
Ray of Success Anonymi Energeiaki Etaireia (distinctive title Ray of Success
Energeiaki A.E.)
Greece
Ray of Success Malta Ltd / Successful Energy Solution Anonymi Energeiaki
Etaireia
70% / 30%
Ray of Success Malta Limited
Malta
SunPower Malta Ltd / SunPower Corporation Malta Holdings Ltd
99% / 1%
Sagittario Energia S.r.l.
Italy
SunPower Malta Ltd
100%
Sirio PV S.r.l.
Italy
SunPower Malta Ltd
100%
SP Cordobesa Malta Limited
Malta
SunPower Malta Ltd / SP Quintana Malta Ltd
99% / 1 %
SP Quintana Malta Limited
Malta
SunPower Malta Ltd / SP Cordobesa Malta Ltd
99% / 1 %
Stromboli Solar S.r.l.
Italy
SunPower Malta Ltd
100%
Trinacria Energia Rinnovabile S.r.l.
Italy
SunPower Malta Ltd
100%
Vega PV S.r.l.
Italy
SunPower Malta Ltd
100%
Venere PV S.r.l.
Italy
SunPower Malta Ltd
100%
Zeronovantuno Energia S.r.l.
Italy
SunPower Malta Ltd
100%
Beit Hagedi Green Energies Ltd
Israel
SunPower Malta Ltd
100%
Brachya Green Energies Ltd
Israel
SunPower Malta Ltd
100%
Ein Yahav Green Energies Ltd
Israel
SunPower Malta Ltd
100%
Gilat Green Energies Ltd
Israel
SunPower Malta Ltd
100%
Hatzeva Green Energies Ltd
Israel
SunPower Malta Ltd
100%
Mivtachim Green Energies Ltd
Israel
SunPower Malta Ltd
100%
Nevatim Green Energies Ltd
Israel
SunPower Malta Ltd
100%

 
SUBSIDIARIES
(SunPower Corporation)
 
 
 

--------------------------------------------------------------------------------

 
 

Special Purpose Vehicles Jurisdiction of Incorporation Shareholder
% Owned
Nevatim Renewable Energies Ltd
Israel
SunPower Malta Ltd
100%
Patish (East) Green Energies Ltd
Israel
SunPower Malta Ltd
100%
Patish (West) Green Energies Ltd
Israel
SunPower Malta Ltd
100%
Rotem SunPower Ltd.
Israel
SunPower Malta Ltd
100%
Sgula (West) Green Energies Ltd
Israel
SunPower Malta Ltd
100%
Sgula (East) Green Energies Ltd
Israel
SunPower Malta Ltd
100%
Sun Israel Renewable Energy (3) Ltd (d/b/a Zruha Green Energies Ltd)
Israel
SunPower Malta Ltd
100%
SunRay Israel Renewable Energy (1) Ltd (d/b/a Urim Green Energies Ltd)
Israel
SunPower Malta Ltd
100%
SunRay Israel Renewable Energy (2) Ltd (d/b/a Urim Renewable Energies Ltd)
Israel
SunPower Malta Ltd
100%
SunRay Israel Renewable Energy (4) Ltd (d/b/a Zruha Renewable Energies Ltd)
Israel
SunPower Malta Ltd
100%
SunRay Israel Renewable Energy (5) Ltd (d/b/a Beit Hagedi Renewable Energies
Ltd)
Israel
SunPower Malta Ltd
100%
SunRay Israel Renewable Energy (6) Ltd (d/b/a Gilat Renewable Energies Ltd)
Israel
SunPower Malta Ltd
100%
Talmey Bilu Green Energies Ltd
Israel
SunPower Malta Ltd
100%
Talmey Eliyahu Green Energies Ltd
Israel
SunPower Malta Ltd
100%
Teashur Green Energies Ltd
Israel
SunPower Malta Ltd
100%
Virgo Energia Srl
Israel
SunPower Malta Ltd
100%
Uterne Power Plant Pty. Ltd.
Australia
SunPower Corporation Australia Pty. Ltd.
100%

 
SUBSIDIARIES
(SunPower Corporation)
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

Borrower:   SunPower Corporation            
Agent Address:  
Credit Agricole CIB  Return Form to: Marisol Ortiz   1301 Avenue of the
Americas  Telephone:   212-261-3710   New York NY 10019  Facsimile: 212-459-3172
  USA  E-mail:               Marisol.Ortiz@ca-cib.com

                                                                                            

It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly.  If your
institution is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.

 
Legal Name of Lender to appear in Documentation:
 

--------------------------------------------------------------------------------

 
Signature Block Information:
 

--------------------------------------------------------------------------------

 

Signing Credit Agreement   o Yes  o No Coming in via Assignment    o Yes  o No

           

 Type of Lender:     

(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance,  Mutual Fund,  Pension Fund,  Other Regulated Investment)
 

Lender Parent:        


 

Domestic Address    Eurodollar Address                          

 
Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc.

 

Syndicate-level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities) will
be made available to the Credit Contact(s).  The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and state
securities laws.

 
 

 
Primary Credit Contact
 
Secondary Credit Contact
 
Name:
       
Company:
       
Title:
       
Address:
                 
Telephone:
       
Facsimile:
       
E-mail Address:
                 

 
ADMINISTRATIVE QUESTIONNAIRE
(SunPower Corporation)
***  CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION
 
 
 

--------------------------------------------------------------------------------

 
 

 
Primary Operations Contact
 
Secondary Operations Contact
 
Name:
       
Company:
       
Title:
       
Address:
       
Telephone:
       
Facsimile:
       
E-mail Address:
                   
Bid Contact
 
L/C Contact
 
Name:
       
Company:
       
Title:
       
Address:
       
Telephone:
       
Facsimile:
       
E-mail Address:
       

 
Lender’s Domestic Wire Instructions
 
Bank Name:
   
ABA/Routing No.:
   
Account Name:
   
Account No.:
   
FFC Account Name:
   
FFC Account No.:
   
Attention:
   
Reference:
         
Lender’s Foreign Wire Instructions
 
Currency:
   
Bank Name:
   
Swift/Routing No.:
   
Account Name:
   
Account No.:
   
FFC Account Name:
   
FFC Account No.:
   
Attention:
   
Reference:
   

 
Agent’s Wire Instructions
 
Bank Name:
Credit Agricole CIB
 
ABA/Routing No.:
26008073
 
Account Name:
Loan Servicing Department
 
Account No.:
***
 
Attention:
Agnes Castillo
 
Reference:
[SunPower Corporation Revolving Credit Agreement][1]

 
 

   

2 CA-CIB to confirm.
ADMINISTRATIVE QUESTIONNAIRE
(SunPower Corporation)
***  CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION
 
 
 

--------------------------------------------------------------------------------

 
 

Agent’s Operational Contacts (Loan Servicing – Principal, Interest, Fees etc.)
Agnes Castillo Phone: 732-590-7799/7647 Fax: 917-849-5463 or 917-849-5456


Tax Documents


NON-U.S. LENDER INSTITUTIONS:


I.  Corporations:
If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).


A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI.  It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S.  Please refer to the
instructions when completing the form applicable to your institution.  In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms.  An original tax form must be submitted.
 
II. Flow-Through Entities:
If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement.  Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.


Please refer to the instructions when completing this form.  In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms.  Original tax form(s) must be submitted.
 
U.S. LENDER INSTITUTIONS:


If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification).  Please be advised that we request that you submit an
original Form W-9.


Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income.  Failure to provide the proper tax form
when requested may subject your institution to U.S. tax withholding.
 
ADMINISTRATIVE QUESTIONNAIRE
(SunPower Corporation)
 
***  CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


FORM OF ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the "Assignor") and [Insert name of Assignee] (the
"Assignee").  Capitalized terms used but not defined herein shall have the
meanings given to them in the Revolving Credit Agreement identified below (as
amended, supplemented, or otherwise modified from time to time, the "Credit
Agreement"), receipt of a copy of which (and any other Loan Documents requested
by the Assignee) is hereby acknowledged by the Assignee.  The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
"Assigned Interest").  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
 

1. Assignor: ______________________________       2. Assignee:
______________________________     [and is an Affiliate of [identify Lender]]  
    3. Borrower: SunPower Corporation       4. Administrative Agent: Crédit
Agricole Corporate and Investment Bank, as the administrative agent under the
Credit Agreement       5. Credit Agreement:
The $275 million Revolving Credit Agreement dated as of September 27, 2011 by
and among SunPower Corporation, the Lenders parties thereto from time to time
and Crédit Agricole Corporate and Investment Bank, as Administrative Agent

 
ASSIGNMENT AND ASSUMPTION
(SunPower Corporation)
 
 
 

--------------------------------------------------------------------------------

 


6.           Assigned Interest:
 
Facility Assigned
Aggregate Revolving Credit Commitment Amount for all Lenders
Amount of Revolving Credit Commitment Assigned
Percentage Assigned of Revolving Credit Commitment3
Revolving Credit Commitment
$_______________
 
$_______________
____________%

 
Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 

  ASSIGNOR          
[NAME OF ASSIGNOR]
               
By:
        Name:        Title:   

 

  ASSIGNEE          
[NAME OF ASSIGNEE]
               
By:
        Name:        Title:   

 

--------------------------------------------------------------------------------

3           Set forth, to at least 9 decimals, as a percentage of the Revolving
Credit Commitment of all Lenders thereunder.
 
ASSIGNMENT AND ASSUMPTION
(SunPower Corporation)
 
 
 

--------------------------------------------------------------------------------

 
 

Consented to and Accepted:   Crédit Agricole Corporate and Investment Bank, as
Administrative Agent            
By
      Name:      Title:   

 
 

Consented to:   SunPower Corporation,   as Borrower            
By
      Name:      Title:   

 
ASSIGNMENT AND ASSUMPTION
(SunPower Corporation)
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


Revolving Credit Agreement dated as of [_____], 2011 by and among SunPower
Corporation, the Lenders parties thereto from time to time and Crédit Agricole
Corporate and Investment Bank, as Administrative Agent.


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.           Representations and Warranties.
 
1.1        Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim, and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
 
1.2.        Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Bank, (iii) from and after the Effective Date specified in this
Assignment and Assumption, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.01 thereof and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (v) if it is a Lender organized under the laws of a jurisdiction
outside of the United States, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
 
2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
 
3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by electronic transmission shall be effective as
delivery of a manually executed counterpart of this Assignment and
Assumption.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
 
ASSIGNMENT AND ASSUMPTION
(SunPower Corporation)
 
 
 

--------------------------------------------------------------------------------

 
 
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER LAW.
 
ASSIGNMENT AND ASSUMPTION
(SunPower Corporation)
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C

FORM OF FINANCIAL OFFICER’S CERTIFICATE



THE UNDERSIGNED FINANCIAL OFFICER (TO HIS OR HER KNOWLEDGE AND IN HIS OR HER
CAPACITY AS A FINANCIAL OFFICER OF SUNPOWER CORPORATION, A DELAWARE CORPORATION,
AND NOT INDIVIDUALLY) HEREBY CERTIFIES ON BEHALF OF SUNPOWER CORPORATION AS OF
THE DATE HEREOF THAT:
 
1.           I am the duly elected [Title] of SunPower Corporation, a Delaware
corporation (the “Borrower”);
 
2.           This financial officer’s certificate (this “Certificate”) is
delivered pursuant to Section 5.01(c) of that certain Revolving Credit Agreement
dated as of September 27, 2011, (the “Credit Agreement”), by and among the
Borrower, the financial institutions listed as Lenders therein and Crédit
Agricole Corporate and Investment Bank, as administrative agent.  All
capitalized terms used and not otherwise defined herein have the meanings given
to them in the Credit Agreement.
 
3.           I have no knowledge of the existence of any Event of Default at the
end of the accounting period covered by the attached financial statements or as
of the date of this Certificate [, except as set forth below].
 
[ ____________________________________________________ ]
 
[Set forth on a separate attachment to this Certificate is a description of what
action the Borrower has taken, is taking, or proposes to take with respect to
each such Event of Default specified in the previous paragraph.]
 
4.           Set forth on a separate attachment to this Certificate are
calculations demonstrating compliance as of ____, 20__ with the requirements set
forth in Section 5.02 of the Credit Agreement.

 
 
[SIGNATURE PAGE FOLLOWS]
 
FINANCIAL OFFICER CERTIFICATE
(SunPower Corporation)
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Certificate has been executed as of ________________.
 

 
By:
        Name:       Title:   

 
FINANCIAL OFFICER CERTIFICATE
(SunPower Corporation)

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D


FORM OF CLOSING DATE CERTIFICATE


SUNPOWER CORPORATION - OFFICER’S CERTIFICATE


I, Dennis Arriola, hereby certify that I am the duly elected, qualified and
acting Executive Vice President and Chief Financial Officer of SunPower
Corporation, a Delaware corporation (the “Corporation”), and solely in my
capacity as an officer of the Corporation and not in my individual capacity, do
hereby certify as follows:


1.
Attached hereto as Exhibit A is a true, correct and complete copy of the
Certificate of Incorporation of the Corporation, together with any and all
amendments thereto, as in effect on the date hereof.  Such Certificate of
Incorporation has not been amended, modified, rescinded or changed in any
respect since the date the resolutions referred to in paragraph 4 below were
adopted, and is in full force and effect on and has not been amended or
superseded as of the date hereof.



2.
Attached hereto as Exhibit B are true, correct and complete copies of the
Certificate of Good Standing of the Corporation, certified by the Secretary of
State of the State of Delaware and the Certificate of Status of the Corporation,
certified by the Secretary of State of the State of California.



3.
Attached hereto as Exhibit C is a true, correct and complete copy of the By-Laws
of the Corporation, together with any and all amendments thereto (the
“By-Laws”), and such Bylaws have not been amended, modified, rescinded or
changed in any respect since the date the resolutions referred to in paragraph 4
below were adopted, and are in full force and effect on and have not been
amended or superseded as of the date hereof.



4.
Attached hereto as Exhibit D are true, correct and complete copies of certain
resolutions duly adopted by the Board of Directors of the Corporation in a
special meeting on September 26, 2011, approving the terms of, and authorizing
entry into the Loan Documents (as defined in the Credit Agreement, defined in
paragraph 4).  Such resolutions are the only resolutions of the Board of
Directors of the Corporation related to the subject matter thereof and such
resolutions have not been amended, modified or rescinded and remain in full
force and effect.

 
5.
The Revolving Credit Agreement, dated as of September 27, 2011 (the “Credit
Agreement”), by and among the Corporation, the financial institutions listed as
Lenders therein, and Crédit Agricole Corporate and Investment Bank, as
administrative agent, as executed and delivered by the Corporation, is in
substantially the form approved by a proper officer of the Corporation, as
designated by the Board of Directors, in accordance with the resolutions
approved by the Board of Directors with respect thereto and referred to in
paragraph 4 above.

 
6.
Attached hereto as Exhibit E is a true, correct and complete copy of an
incumbency certificate, executed by the Assistant Secretary of the Corporation,
certifying the signatures of the Executive Vice President/Chief Financial
Officer and Vice President/Treasurer of the Corporation on and as of the date
thereof.

 
7.
The representations and warranties contained in Article III of the Credit
Agreement are correct on and as of the date hereof.

 
OFFICER CERTIFICATE
(SunPower Corporation)
 
 
 

--------------------------------------------------------------------------------

 
 
8.
Since January 2, 2011, there has been no development or event which has resulted
in, or could reasonably be expected to result in, a material adverse effect on
the business, financial condition, operations or properties of the Borrower and
its Subsidiaries, taken as a whole.

 
9.
Each person who, as an officer of the Corporation, signed the Credit Agreement
or any other document delivered in connection with the Credit Agreement or the
transactions contemplated thereby, was duly elected or appointed, qualified and
acting as such officer at the respective times of the signing and delivery
thereof and was duly authorized to sign such document on behalf of the
Corporation, and the signature of each such person appearing on each such
document is the genuine signature of such officer.

 


[SIGNATURE PAGE FOLLOWS]
 
OFFICER CERTIFICATE
(SunPower Corporation)
 
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, I have hereunto set my hand as of ________, 2011.
 

 
By:
      Name:  Dennis V. Arriola     Title:
Executive Vice President and Chief Financial Officer,
SunPower Corporation

 
OFFICER CERTIFICATE
(SunPower Corporation)
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E


FORM OF BORROWING REQUEST


Pursuant to that certain Revolving Credit Agreement dated as of September 27,
2011, as amended, supplemented or otherwise modified to the date hereof (said
Revolving Credit Agreement, as so amended, supplemented or otherwise modified,
being the “Credit Agreement”, the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among SunPower
Corporation, a Delaware corporation (the “Borrower”), the financial institutions
listed as Lenders therein (the “Lenders”), and Crédit Agricole Corporate and
Investment Bank, as Administrative Agent (the “Agent”), this represents
Borrower’s request to borrow as follows:


1.
  Date of borrowing:   _____________, 20__



2.
Amount of borrowing:       $_____________



3.
Lenders:



[  ] a.           The Revolving Lenders
[  ] b.          Other Revolving Lenders


4.
Type of Loans:



[  ] a.          Revolving Loans
[  ] b.          Incremental Revolving Loans
[  ] c.          Other Revolving Loans


5.
Interest rate option:



[  ] a.           ABR Loans
[  ] b.           LIBO Rate Loans with an initial Interest Period of _____
month(s)


The proceeds of such Loans are to be deposited in Borrower’s account at [the
Agent][see attached].
The undersigned officer (to the best of his or her knowledge and in his or her
capacity as an officer, and not individually) and Borrower certify that:


The representations and warranties set forth in Article III of the Credit
Agreement (other than Section 3.04) and in each other Loan Document is true and
correct in all material respects on and as of the date hereof with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects on and as of such
earlier date; provided that, in each case, such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof.


As of the date hereof, no Event of Default, or event or condition that would
constitute an Event of Default described in Sections (a), (b),  (f) or  (g) of
Article VII  of the Credit Agreement but for the requirement that notice be
given or time elapse or both, has occurred and is continuing or would result
from such issuance, extension or increase, shall have occurred and be
continuing.




[SIGNATURE PAGE FOLLOWS]
BORROWING REQUEST
(SunPower Corporation)
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Borrowing Request has been executed as of
________________.
 

  SUNPOWER CORPORATION            
By:
        Name:       Title:  



BORROWING REQUEST
(SunPower Corporation)
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT F


FORM OF PROMISSORY NOTE


$_____________
_______________, 20__
 
San Jose, California

 
FOR VALUE RECEIVED, SunPower Corporation, a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of [_______________________]
(the “Lender”) the principal sum of ___________________________ ($        ) or,
if less, the then unpaid principal amount of all Revolving Loans (such term and
each other capitalized term used herein without definition shall have the
meanings ascribed thereto in the Credit Agreement referred to below) made by the
Lender to the Borrower pursuant to the Credit Agreement, in Dollars and in
immediately available funds, at the office of such Lender designated for payment
(the “Payment Office”), on the dates and in the amounts specified in the Credit
Agreement.
 
The Borrower also promises to pay interest in like currency and funds at the
Payment Office on the unpaid principal amount of each Revolving Loan made by the
Lender from the date of such Revolving Loan until paid at the rates and at the
times provided in the Credit Agreement.
 
This Note is issued pursuant to and is entitled to the benefits of the Credit
Agreement, dated as of September 27, 2011, among the Borrower, the lenders from
time to time party thereto (including the Lender), and Crédit Agricole Corporate
and Investment Bank, as the Administrative Agent (as the same may be amended,
restated or otherwise modified from time to time, the “Credit Agreement”).  As
provided in the Credit Agreement, this Note is subject to mandatory repayment
prior to the Revolving Credit Maturity Date, in whole or in part.
 
In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Credit Agreement.
 
The Borrower hereby waives diligence, presentment, demand, protest and notice of
every kind and, to the full extent permitted by law, the right to plead any
statute of limitations as a defense to any demand hereunder, except as expressly
set forth in the Credit Agreement. No failure to exercise, or delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of any such rights.
 
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT
WOULD REQUIRE APPLICATION OF ANOTHER LAW.
 
PROMISSORY NOTE
(SunPower Corporation)
 
 
 

--------------------------------------------------------------------------------

 
 

  SUNPOWER CORPORATION            
By:
        Name:       Title:  

 

 
 
        Name:       Title:      

 
PROMISSORY NOTE
(SunPower Corporation)
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT G


FORM OF OPINION




September 27, 2011


To:          The Lenders and the Agent under
the Credit Agreement (as defined below)

 
Re:  SunPower Corporation Revolving Credit Agreement
 
Ladies/Gentlemen:
 
We have acted as special New York counsel to SunPower Corporation, a Delaware
corporation (the “Company”) in connection with the Revolving Credit Agreement,
dated as of September 27, 2011 (the “Credit Agreement”), among the Company,
Crédit Agricole Corporate and Investment Bank, as lender and as administrative
agent (the “Agent”), and the financial institutions party thereto (collectively,
the “Lenders”).   
 
This opinion letter is delivered to you at the request of the Company and
pursuant to Section 4.02(b) of the Credit Agreement.  Capitalized terms used
herein and not otherwise defined herein have the meanings assigned to such terms
in the Credit Agreement.  With your permission, all assumptions and statements
of reliance herein have been made without any independent investigation or
verification on our part except to the extent, if any, otherwise expressly
stated, and we express no opinion with respect to the subject matter or accuracy
of the assumptions or items upon which we have relied.
 
In connection with the opinions expressed herein, we have examined such
documents, records and matters of law as we have deemed necessary for the
purposes of such opinions.  We have examined, among other documents, the
following:
 
(1) an executed copy of the Credit Agreement;
 
(2)  a copy of the Certificate of Incorporation of the Company certified by the
Secretary of State of the State of Delaware on September 14, 2011 and certified
to us by an officer of the Company as being complete and correct and in full
force and effect as of the date hereof;
 
(3) the Bylaws of the Company, certified to us by an officer of the Company as
being complete and in full force and effect as of the date of this opinion;
 
(4) a copy of a certificate, dated September 27, 2011, of the Secretary of State
of the State of Delaware as to the existence and good standing of the Company in
the State of Delaware as of such date;
 
(5) a Certificate of Status – Foreign Corporation dated September 15, 2011, of
the Secretary of State of the State of California as to the qualification to
transact intrastate business of the Company in the State of California as of
such date; and
 
OPINION
(SunPower Corporation)
 
 
 

--------------------------------------------------------------------------------

 
 
  the Officer’s Certificate of the Company delivered to us in connection with
this opinion letter, a copy of which is attached hereto as Exhibit A (the
“Officer’s Certificate”). 
 
Each of the good standing certificates described in items (4) and (5) above is
referred to herein as a “Good Standing Certificate.”
 
In all such examinations, we have assumed the legal capacity of all natural
persons executing documents, the genuineness of all signatures, the authenticity
of original and certified documents and the conformity to original or certified
copies of all copies submitted to us as conformed or reproduction copies.  As to
various questions of fact relevant to the opinions expressed herein, we have
relied upon, and assume the accuracy of, representations and warranties
contained in the Credit Agreement and certificates and oral or written
statements and other information of or from representatives of the Company and
others and assume compliance on the part of the Company with its covenants and
agreements contained therein.  In connection with the opinions expressed in the
first sentence of paragraph (a) below, we have relied solely upon the Good
Standing Certificates as to the factual matters and legal conclusions set forth
therein.  With respect to the opinions expressed in clause (i) in paragraph (a)
below and clauses (ii) and (iv) of paragraph (b) below, our opinions are limited
(x) to our actual knowledge, if any, of the specially regulated business
activities and properties of the Company based solely upon an officer’s
certificate in respect of such matters and without any independent investigation
or verification on our part and (y) to only those laws and regulations that, in
our experience, are normally applicable to transactions of the type contemplated
by the Credit Agreement.
 
Based upon the foregoing, and subject to the limitations, qualifications and
assumptions set forth herein, we are of the opinion that:
 
(a) The Company is duly formed and existing in good standing under the laws of
the State of Delaware.  The Company has the corporate power and authority (i) to
conduct its business substantially as described in the Officer’s Certificate of
the Company and (ii) to enter into and to incur and perform its obligations
under the Credit Agreement.
 
(b) The execution and delivery to the Lender by the Company of the Credit
Agreement and the performance by the Credit Agreement of its obligations
thereunder, (i) have been authorized by all necessary corporate action by the
Company, (ii) do not require under present law, or present regulation of any
governmental agency or authority, of the State of New York or the United States
of America any filing or registration by the Company with, or approval or
consent to the Company of, any governmental agency or authority of the State of
New York or the United States of America that has not been made or obtained
except those required in the ordinary course of business in connection with the
performance by the Company of its obligations under certain covenants contained
in the Credit Agreement, (iii) do not contravene any provision of the
Certificate of Incorporation or By-laws of the Company, and (iv)  do not violate
any present law, or present regulation of any governmental agency or authority,
of the State of New York, the State of Delaware, or the United States of America
applicable to the Company or its property.
 
(c) The Credit Agreement has been duly executed and delivered on behalf of the
Company.
 
(d) The Credit Agreement constitutes a valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms. 
 
(e) The borrowings by the Company under the Credit Agreement and the application
of the proceeds thereof as provided in the Credit Agreement will not violate
Regulation T, U or X of the Board of Governors of the Federal Reserve System.
 
OPINION
(SunPower Corporation)
 
 
 

--------------------------------------------------------------------------------

 
 
(f) The Company is not required to register as an “investment company” (under,
and as defined in, the Investment Company Act of 1940, as amended.
 
The opinions set forth above are subject to the following qualifications and
limitations:
 
(A) Our opinions in paragraph (d) above are subject to (i) applicable
bankruptcy, insolvency, reorganization, fraudulent transfer and conveyance,
voidable preference, moratorium, receivership, conservatorship, arrangement or
similar laws, and related regulations and judicial doctrines, from time to time
in effect affecting creditors’ rights and remedies generally, (ii) general
principles of equity (including, without limitation, standards of materiality,
good faith, fair dealing and reasonableness, equitable defenses, the exercise of
judicial discretion and limits on the availability of equitable remedies),
whether such principles are considered in a proceeding at law or in equity, and
(iii) the qualification that certain other provisions of the Credit Agreement
may be unenforceable in whole or in part under the laws (including judicial
decisions) of the State of New York or the United States of America, but the
inclusion of such provisions does not affect the validity as against the Company
of the Credit Agreement as a whole and the Credit Agreement contains adequate
provisions for enforcing payment of the obligations governed thereby and
otherwise for the practical realization of the principal benefits provided by
the Credit Agreement, in each case subject to the other qualifications contained
in this letter.
 
(B) We express no opinion as to the enforceability of any provision in the
Credit Agreement:
 
(i) establishing standards for the performance of the obligations of good faith,
diligence, reasonableness and care prescribed by applicable law;
 
(ii) relating to indemnification, contribution or exculpation in connection with
violations of any securities laws or statutory duties or public policy, or in
connection with willful, reckless or unlawful acts or gross negligence of the
indemnified or exculpated party or the party receiving contribution;
 
(iii) providing that any person or entity may exercise set-off rights other than
with notice and otherwise in accordance with and pursuant to applicable law;
 
(iv) relating to choice of governing law to the extent that the enforceability
of any such provision is to be determined by any court other than a court of the
State of New York or may be subject to constitutional limitations;
 
(vi) waiving any rights to trial by jury;
 
(vii) purporting to confer, or constituting an agreement with respect to,
subject matter jurisdiction of United States federal courts to adjudicate any
matter;
 
(viii) purporting to create a trust or other fiduciary relationship;
 
(ix) specifying that provisions thereof may be waived only in writing, to the
extent that an oral agreement or an implied agreement by trade practice or
course of conduct has been created that modifies any provision of the Credit
Agreement;
 
(x) giving any person or entity the power to accelerate obligations or to
foreclose upon collateral without any notice to the obligor;
 
OPINION
(SunPower Corporation)
 
 
 

--------------------------------------------------------------------------------

 
 
(xi) providing for the performance by any guarantor of any of the nonmonetary
obligations of any person or entity not controlled by such guarantor;
 
(xii) granting or purporting to create a power of attorney, and we express no
opinion as to the effectiveness of any power of attorney granted or purported to
be created under the Credit Agreement; or
 
(xiii) providing for liquidated damages, make-whole or other prepayment premiums
or similar payments, default interest rates, late charges or other economic
remedies to the extent a court were to determine that any such economic remedy
is not reasonable and therefore constitutes a penalty.
 
(C) Our opinions as to enforceability are subject to the effect of generally
applicable rules of law that:
 
(i) provide that forum selection clauses in contracts are not necessarily
binding on the court(s) in the forum selected; and
 
(ii) may, where less than all of a contract may be unenforceable, limit the
enforceability of the balance of the contract to circumstances in which the
unenforceable portion is not an essential part of the agreed exchange, or that
permit a court to reserve to itself a decision as to whether any provision of
any agreement is severable.
 
(D) We express no opinion as to the enforceability of any purported waiver,
release, variation, disclaimer, consent or other agreement to similar effect
(all of the foregoing, collectively, a “Waiver”) by the Company under the Credit
Agreement to the extent limited by applicable law (including judicial
decisions), or to the extent that such a Waiver applies to a right, claim, duty
or defense or a ground for, or a circumstance that would operate as, a discharge
or release otherwise existing or occurring as a matter of law (including
judicial decisions), except to the extent that such a Waiver is effective under
and is not prohibited by or void or invalid under applicable law.
 
(E) For purposes of our opinions in paragraphs (a) and (b) above, we have
assumed that the Company’s obligations under the Credit Agreement are, and would
be deemed by a court of competent jurisdiction to be, necessary or convenient to
the conduct, promotion or attainment of the Company’s business.
 
(F) To the extent it may be relevant to the opinions expressed herein, we have
assumed that (i) the parties to the Credit Agreement (other than the Company)
have the power to enter into and perform such documents and to consummate the
transactions contemplated thereby and that such documents have been duly
authorized, executed and delivered by, such parties, and (ii) that such
documents constitute legal, valid and binding obligations of, the parties to the
Credit Agreement (other than the Company).
 
(G) For purposes of the opinions set forth in paragraph (e) above, we have
assumed that (i) the Lender has not and will not have the benefit of any
agreement or arrangement (excluding the Credit Agreement) pursuant to which any
extensions of credit to the Company are directly or indirectly secured by
"margin stock" (as defined under the Margin Regulations), (ii) neither the
Lender nor any of its affiliates has extended or will extend any other credit to
the Comapny directly or indirectly secured by margin stock, and (iii) the Lender
has not relied and will not rely upon any margin stock as collateral in
extending or maintaining any extensions of credit pursuant to the Credit
Agreement, as to which we express no opinion.
 
OPINION
(SunPower Corporation)
 
 
 

--------------------------------------------------------------------------------

 
 
(H) The opinions expressed herein are limited to (i) the federal laws of the
United States of America and the laws of the State of New York and, (ii) to the
extent relevant to the opinions expressed in paragraphs (a) and (b) above, the
General Corporation Law of the State of Delaware, in each case as currently in
effect.
 
(I) Our opinions are limited to those expressly set forth herein, and we express
no opinions by implication.  This opinion letter speaks only as of the date
hereof and we have no responsibility or obligation to update this opinion
letter, to consider its applicability or correctness to any person or entity
other than its addressee(s), or to take into account changes in law, facts or
any other developments of which we may later become aware.
 
(J) The opinions expressed herein are solely for the benefit of the addressees
hereof and of any other person or entity becoming a Lender under the Credit
Agreement, in each case above, and your assignees referred to below in
connection with the transaction referred to herein and may not be relied on by
such addressees or such other persons or entities for any other purpose or in
any manner or for any purpose by any other person or entity; provided that
Lender may disclose this opinion letter to (i) any person to whom disclosure is
required to be made by applicable law or court order or pursuant to the rules or
regulations of any supervisory or regulatory body or in connection with any
judicial proceedings; or (ii) the officers, employees, auditors and professional
advisers of any addressee.  At your request, we hereby consent to reliance
hereon by any future assignee of your interest in the Credit Agreement pursuant
to an assignment that is made and consented to in accordance with the express
provisions of Section 9.04 of the Credit Agreement, on the condition and
understanding that (x) this opinion letter speaks only as of the date hereof,
(y) we have no responsibility or obligation to update this opinion letter, to
consider its applicability or correctness to any person or entity other than its
addressee(s), or to take into account changes in law, facts or any other
developments of which we may later become aware and (z) any such reliance by a
future assignee must be actual and reasonable under the circumstances existing
at the time of assignment, including any changes in law, facts or any other
developments known to or reasonably knowable by the assignee at such time.
 

  Very truly yours,

 
 

  JONES DAY

 
 
OPINION
(SunPower Corporation)
 
 

--------------------------------------------------------------------------------

 